Exhibit 10.31

PURCHASE AGREEMENT AND ESCROW INSTRUCTIONS

By and Between

THE IRVINE COMPANY LLC,

a Delaware limited liability company,

and

CALIFORNIA DIVERSIFIED LLC,

a Delaware limited liability company

as Sellers

and

SUPER MICRO COMPUTER, INC.

a Delaware corporation

as Buyer

801 and 821 Fox Lane, and 1797 and 1781 and 1785 Fox Drive,

San Jose, California



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

             Page No.

1.

  Purchase and Sale    1

2.

  Escrow      2

3.

  Closing of Escrow    2

4.

  Purchase Price    2   (a)   Deposit    2   (b)   Cash at Closing    2

5.

  Costs, Prorations and Credits    3   (a)   Closing Costs    3   (b)   Items To
Be Prorated or Credited    3   (c)   Proration Amounts    4   (d)   Items Not To
Be Prorated    4   (e)   Survival    5

6.

  Closing Documents    5   (a)   Seller’s Deliveries    5   (b)   Buyer’s
Deliveries    6   (c)   Closing Transition    6

7.

  Operation of Property    6   (a)   Tenants Performance    6   (b)   Leases   
7   (c)   Service Contracts    7

8.

  Conditions to Closing    7   (a)   Conditions to Buyer’s Obligation    7   (b)
  Conditions to Seller’s Obligations    9

9.

  Assignment by Buyer    10

10.

  Time of the Essence and Escrow Cancellation    10

11.

  Termination Rights    10   (a)   Buyer’s Right To Terminate    10   (b)  
Seller’s Right To Terminate    11   (c)   Buyer’s Failure/Liquidated Damages   
11   (d)   Seller’s Failure    12

12.

  Seller’s Representations and Warranties; Disclosures    12   (a)  
Representations Regarding Seller’s Authority    12   (b)   Litigation    13  
(c)   Survival; Discovery Before Closing    13   (d)   Limitations    14   (e)  
Limitations    14

13.

  Buyer’s Representations, Warranties, Covenants and Acknowledgments    15   (a)
  Prior Investigations And Buyer Satisfaction    15   (b)   Reliance Upon
Reports and Investigations; As-Is    16   (c)   Release and Indemnity    17  
(d)   1542 Waiver    18   (e)   Receipt Of Documents    18

14.

  Damage and Destruction    18

15.

  Condemnation    19



--------------------------------------------------------------------------------

16.

  Non-Foreign Status of Seller    19

17.

  Survivability of Covenants    19

18.

  Brokers’ Commissions    19

19.

  Waiver, Consent and Remedies    20

20.

  Waiver of Jury Trial; Judicial Reference    20

21.

  Attorneys’ Fees    21

22.

  Authority to Bind    21

23.

  Further Documents and Acts    21

24.

  Notices    21

25.

  Gender and Number    22

26.

  Entire Agreement    22

27.

  Captions    22

28.

  Governing Law    22

29.

  OFAC    22

31.

  Invalidity of Provisions    22

32.

  Amendments    22

33.

  Counterparts    23

34.

  No Recordation    23

35.

  No Offer    23

36.

  Date of Performance    23

37.

  Section 1031 Exchange    23



--------------------------------------------------------------------------------

TABLE OF EXHIBITS

 

A    Legal Description of the Property B    Description of Leases C    Escrow
General Provisions D    Grant Deed E    Assignment and Assumption of Leases F   
Bill of Sale G    Assignment and Assumption of Rights and Permits H   
Non-Foreign Affidavit I    Entry Permit J    Schedule of Diligence Documents K
   Estoppel Certificate



--------------------------------------------------------------------------------

PURCHASE AGREEMENT AND ESCROW INSTRUCTIONS

 

PROPERTY:

 

801 and 821 Fox Lane, and 1797 and

1781 and 1785 Fox Drive,

San Jose, California

   ESCROW:   

                              

THIS PURCHASE AGREEMENT AND ESCROW INSTRUCTIONS (this “Agreement”) is entered
into as of May 6, 2010 (the “Execution Date”), by and between THE IRVINE COMPANY
LLC, a Delaware limited liability company (“Irvine”), and CALIFORNIA DIVERSIFIED
LLC, a Delaware limited liability company (“Diversified”) (Irvine and
Diversified may be referred to herein collectively as, “Seller”), and SUPER
MICRO COMPUTER, INC., a Delaware corporation (“Buyer”).

R E C I T A L S:

A. Diversified is the owner of that certain real property commonly known as and
located at 801 and 821 Fox Lane and 1797 Fox Drive, and Irvine is the owner of
that certain real property commonly known as and located at 1781 and 1785 Fox
Drive, all situated in the City of San Jose, County of Santa Clara, State of
California, consisting of the land described in EXHIBIT A attached hereto and by
this reference incorporated herein (the “Land”), together with the improvements
located thereon consisting of three buildings of approximately 90,145 square
feet at 801 and 821 Fox Lane (the “801 Building”), approximately 49,782 square
feet at 1797 Fox Drive (the “1797 Building”) and approximately 26,907 square
feet at 1781 and 1785 Fox Drive (the “1781 Building”) (the “Improvements”), and
together with all personal property, fixtures and equipment to the extent owned
by Seller and located upon the Land and within the Improvements and used in
connection with the Land and the Improvements (the “Personal Property”) (the
Land, the Improvements and the Personal Property may be referred to herein
collectively as the “Property”).

B. The 801 Building is leased to two tenants (the “Tenants”) pursuant to the
leases (the “Leases”) described on EXHIBIT B attached hereto and incorporated
herein by this reference. The 1797 Building and the 1781 Building are currently
vacant.

C. Buyer desires to purchase the Property and Seller has agreed to sell and
convey the Property to Buyer, on the terms and conditions set forth below.

A G R E E M E N T S:

NOW, THEREFORE, in consideration of the mutual covenants and conditions set
forth herein, the parties hereby agree as follows:

1. Purchase and Sale. Upon all of the terms and conditions contained herein,
Buyer hereby agrees to purchase the Property from Seller, and Seller hereby
agrees to sell the Property to Buyer.

 

1



--------------------------------------------------------------------------------

2. Escrow. Within two (2) business days after this Agreement has been executed
and delivered by and among the parties hereto, Seller shall open an escrow
(“Escrow”) with First American Title Insurance Company, One First American Way,
Santa Ana, California 92707 (“Escrowholder”), by delivering a fully executed
copy of this Agreement to Escrowholder. The parties agree to be bound by the
standard escrow General Provisions attached hereto as EXHIBIT C to the extent
not inconsistent with this Agreement, and shall execute and deliver to
Escrowholder such other reasonable or customary supplemental escrow instructions
or other instruments as may be required by Escrowholder or the parties hereto in
order to consummate the sale described herein, so long as the same are not
inconsistent with this Agreement. The attached EXHIBIT C shall not amend or
supersede any provision of this Agreement.

3. Closing of Escrow. The closing (“Closing”) of the purchase and sale of the
Property shall take place through Escrow, on or before the date (the “Closing
Date”) which is forty-five (45) days following the Execution Date, but in no
event later than June 21, 2010 (“Outside Closing Date”). When all required funds
and instruments have been deposited into Escrow by the appropriate parties, and
when all other conditions to Closing have been fulfilled, Escrowholder shall
cause the Grant Deed in the form attached hereto as EXHIBIT D (the “Grant Deed”)
to be recorded in the Official Records of Santa Clara County, California.

4. Purchase Price. The purchase price for the Property (the “Purchase Price”)
shall be the amount of EIGHTEEN MILLION FIVE HUNDRED EIGHTEEN THOUSAND FIVE
HUNDRED SEVENTY FOUR DOLLARS ($18,518,574.00). The Purchase Price shall be
payable as follows:

(a) Deposit. Within two (2) business days following the Execution Date, Buyer
shall deposit in cash or by federal funds wire transfer into Escrow the sum of
TWO HUNDRED THOUSAND DOLLARS ($200,000.00) (the “Deposit”). The Deposit shall be
held by Escrowholder and shall be applied towards the Purchase Price upon
Closing, subject, however, to being released to Seller as liquidated damages as
provided in Section 11(c) below or returned to Buyer as provided in Sections
11(a), 11(b), 14 or 15 below. Escrowholder shall invest the Deposit in an
interest bearing account. Any accrued interest on the Deposit shall be disbursed
to Seller at the Closing with Buyer receiving a credit to the Purchase Price at
the Closing in the amount on such accrued interest; and such accrued interest
shall be subject to being disbursed to Seller as liquidated damages as provided
in Section 11(c) below or returned to Buyer as provided in Sections 11(a),
11(b), 14 or 15 below. If Buyer fails to timely deliver the Deposit to
Escrowholder, this Agreement shall terminate and be of no further force or
effect.

(b) Cash at Closing. Cash or a federal funds wire transfer in the full amount of
the Purchase Price, together with any additional amounts and costs and
prorations chargeable to Buyer as provided below, less the amount of the
Deposit, shall be deposited by Buyer into Escrow no later than the close of
business of Escrowholder on the business day preceding the date of the Closing.
Said funds so deposited by Buyer shall be disbursed by Escrowholder to Seller
upon the Closing, less the costs and prorations chargeable to Seller under
Section 5 below.

 

2



--------------------------------------------------------------------------------

5. Costs, Prorations and Credits.

(a) Closing Costs. Seller shall pay the fees and charges of Escrowholder. Seller
shall bear the cost of all documentary county transfer taxes, and the premium
for the ALTA standard coverage portion of the “Title Policy” (as defined in
Section 8(a)(iv) below). Buyer shall pay the entire cost of, and shall be
responsible for obtaining, any extended coverage, lender’s or other title policy
or endorsements in excess of the Title Policy, together with any surveys
required in connection therewith. Buyers failure or inability to obtain any such
item, policy or endorsement by the Closing Date shall not be a condition
precedent to or result in any delay of Closing. Buyer and Seller shall each pay
one-half ( 1/ 2) of the City transfer taxes. Buyer and Seller shall each bear
their own respective legal, accounting and other consultant fees, charges and
costs, if any, incurred in connection with this transaction. All recording costs
or fees and all other costs or expenses not otherwise provided for in this
Agreement shall be apportioned or allocated by Escrowholder between Buyer and
Seller in the manner customary in Santa Clara County.

(b) Items To Be Prorated or Credited. The following amounts shall be prorated
between Seller and Buyer through Escrow, as of the Closing, using customary
escrow procedures.

(i) Rents. All rentals and other Tenant charges and reimbursements including,
without limitation, estimated or actual payments (“Expense Rents”) of operating
expenses, common area expenses, insurance costs, tax costs or any similar
reimbursement payments (collectively, “Rents”), for the month in which the
Closing occurs shall be prorated on a per diem basis based upon the number of
days in such month, with all Rents through and including the date prior to the
date of Closing being prorated in favor of Seller, and all Rents from and after,
and including, the date of the Closing being prorated in favor of Buyer. Expense
Rents collected by Seller from the Tenants on an estimated basis and subject to
reconciliation on an annual (or other periodic) basis shall be prorated based
upon the estimated amount paid monthly by Tenants. Any reconciliation amounts
billed on account of Expense Rents for the annual (or other) period in which the
Closing occurs shall be prorated on a per diem basis upon such reconciliation
following the end of the annual (or other) period, provided, however, that to
the extent that Seller is able to provide to Buyer an analysis of actual
expenses incurred with respect to the Property through the end of the calendar
month preceding the date of the Closing and on account of which estimated
Expense Rents have been paid by Tenants, then Buyer and Seller shall adjust such
reconciliation amount upon the Closing. Any such adjustment shall be based on
the amount by which such actual expenses of the Property through the end of the
calendar month preceding the Closing vary from the estimated Expense Rent paid
by the Tenants for such period. If such adjustment occurs at the time of the
Closing, then the reconciliation amount for the month in which Closing occurs
shall be adjusted between the parties following reconciliation at the end of the
annual (or other) period. Prepaid Rents, if any, for any month following the
month in which the Closing occurs shall be credited to Buyer at the Closing. All
Rents received by Buyer from a Tenant after the Closing shall be applied first
to Rents due and payable by such Tenant for the month in which the Closing
occurs and amounts due for any months thereafter, and then to delinquent Rents.
To the extent that Buyer collects any amounts allocable to delinquent Rents,
such amounts shall be paid to Seller by Buyer promptly upon receipt. Seller
reserves the right to institute an action against any Tenant for delinquent
Rents which are payable for periods prior to the date of the Closing, to the
extent of the same have not been paid as of the Closing, provided, however, that
following the date of the Closing, in no event shall Seller have or assert any
right to evict or dispossess any Tenant as part of any such action.

 

3



--------------------------------------------------------------------------------

(ii) Taxes And Assessments. Except to the extent the same are paid by the
Tenants, all current property taxes and all current general and special bonds
and assessments on the Property shall be prorated based upon the latest
available tax information, without regard to any reassessments or subsequent
changes, with Seller being responsible for all current taxes and general and
special assessments allocable to the period through the date preceding the date
of the Closing and Buyer being responsible for all such current property taxes
and general and special assessments allocable to the period from and after and
including the date of the Closing. Any real property taxes levied under the
Supplemental Tax Roll as a result of this sale, whether prior to the normal
assessment date or otherwise, shall be paid solely by Buyer.

(iii) Security Deposits. The current balance of all security deposits held
pursuant to the Leases, if and to the extent that such Deposits are in Seller’s
actual possession and have not otherwise been applied by Seller to any
obligations of the Tenants, shall be credited against the Purchase Price upon
the Closing, and from and after the Closing, Buyer shall assume full
responsibility for all security deposits to be refunded to the Tenants pursuant
to the Leases.

(c) Proration Amounts. Seller and Buyer shall determine the amount of the
prorations set forth above prior to the Closing, and shall provide the amounts
so determined to the Escrowholder for use at the time of Closing. To the extent
any of the foregoing prorations cannot be completed at the time of the Closing,
or to the extent that the information to determine the full amount of prorations
as of the date of the Closing is not available, the parties agree to adjust the
prorations as soon as reasonably possible following the Closing and when such
information is available, but no further adjustments to prorations shall be made
following the date which is six (6) months following the Closing except to the
extent necessary to address any reconciliations of Expense Rent not completed as
of the end of such six (6) month period.

(d) Items Not To Be Prorated. The following items shall not be prorated as of
the Closing:

(i) Insurance policies of Seller related to the Property will be terminated as
of the date of the Closing, and Buyer shall be responsible for providing
replacement insurance policies for the Property and providing evidence to
Escrowholder of such replacement policies to the extent required by any lender
or the Tenants pursuant to the Leases, provided, however, that any insurance
policies maintained by the Tenants pursuant to the Leases shall not be
terminated by Seller upon the Closing and Buyer shall be responsible upon or
after the Closing for obtaining amendments to or new certificates of insurance
identifying Buyer as the additional insured to the extent the landlord under the
Leases is required to be named as an additional insured;

 

4



--------------------------------------------------------------------------------

(ii) Utilities maintained by Seller, including, telephone, electricity, water
and gas, shall be terminated by Seller on the date of Closing, and Buyer shall
be responsible for all necessary actions to arrange for utilities to be
transferred into the name of Buyer as of the date of the Closing, including the
posting of any required deposits, provided, however, that any utilities
established or provided under the name of and billed directly to any of the
Tenants shall not be terminated by Seller. If, for any reason, the utility
service is unable to transfer service from Seller to Buyer until after the date
of the Closing, then all utility charges shall be prorated after the Closing
upon receipt of the utility bill for the period including the Closing on a per
diem basis.

(iii) Amounts payable under service contracts and agreements to which Seller is
a party shall not be prorated, and all such service contracts and agreements
shall be terminated by Seller as of the date of the Closing.

(e) Survival. The provisions of this Section 5 shall survive the Closing.

6. Closing Documents.

(a) Seller’s Deliveries. On or before the close of business of Escrowholder on
the business day preceding the date of the Closing, Seller shall deliver to
Escrowholder executed and, where appropriate, acknowledged originals of the
following documents for use in connection with the Closing:

(i) The Grant Deed;

(ii) Three counterparts of an Assignment and Assumption of Leases (the “Lease
Assignment”) in substantially the form attached hereto as EXHIBIT E, assigning
all of the landlord’s right, title and interest in and to the Leases to Buyer;

(iii) Three originals of a Bill of Sale (the “Bill of Sale”) in substantially
the form attached hereto as EXHIBIT F, conveying all of Seller’s right, title
and interest in and to the Personal Property, if any, to Buyer;

(iv) Three counterparts of an Assignment and Assumption of Rights and Permits
(the “Rights Assignment”) substantially in the form attached hereto as EXHIBIT
G, assigning to Buyer all of Seller’s rights in and to all permits and approvals
regarding the Property as more particularly described in the Rights Assignment;
and

(v) An original Non-Foreign Affidavit in substantially the form attached hereto
as EXHIBIT H;

(vi) A California FTB 593 C;

 

5



--------------------------------------------------------------------------------

(vii) An executed letter notifying Tenants of the sale of the Property to Buyer
and instructing Tenant to pay future Rents under the Leases to Buyer; and

(viii) Such further instruments as may be reasonably required by Escrowholder in
connection with the Closing.

(b) Buyer’s Deliveries. On or before the close of business of Escrowholder on
the business day immediately preceding the date of the Closing, Buyer shall
deliver to Escrowholder executed and, where appropriate, acknowledged originals
of the following documents, together with all the remaining funds required for
the Closing from Buyer in accordance with Section 4(b) of this Agreement:

(i) Three counterparts of the Lease Assignment pursuant to which Buyer assumes
the obligations of the landlord under the Leases;

(ii) Three counterparts of the Rights Assignment pursuant to which Buyer assumes
the obligations the owner of the Property as to all permits and approvals; and

(iii) Such further instruments as may be reasonably required by Escrowholder in
connection with the Closing.

(c) Closing Transition. Upon or promptly following the Closing, Seller shall
deliver to Buyer the originals of the Leases as well as copies or originals of
all Tenant files for the Tenants, and otherwise cause its representatives or
managing agents to be available to Buyer on a commercially reasonable basis to
permit a coordinated transition of the management and operation of the Property
to Buyer or its managing agent. Upon or promptly following the Closing, Seller
shall also make available to Buyer its books and records with respect to the
Property only, to the extent necessary to permit Buyer to complete the Expense
Rent reconciliations for the annual (or other) reconciliation period in which
the Closing occurs.

7. Operation of Property. From and after the date of this Agreement, Seller
shall continue to maintain and operate the Property consistent with Seller’s
management and operating practices with respect to the Property prior to the
date of this Agreement, except as otherwise expressly set forth in this
Section 7.

(a) Tenants’ Performance. Seller shall use commercially reasonable efforts to
cause all Tenants to continue to perform their respective maintenance and repair
obligations with respect to the Property, provided, however, that Seller shall
have no obligation following the Execution Date and until the date of the
Closing to take any legal action against any Tenant to enforce Lease
obligations. Seller shall provide notice to Buyer of any default by any of the
Tenants under the Leases as to which Seller provides notice of default to any of
the Tenants, and shall consult with Buyer as to the enforcement of the remedies
of the landlord under the Leases as to any such default, provided, however, that
the final determination of the actions to be taken prior to the Closing by
Seller as the landlord under the Leases with respect to any such defaults shall
be made by Seller.

 

6



--------------------------------------------------------------------------------

(b) Leases. From and after the Execution Date, Seller shall not enter into any
new Lease, nor amend or, except as to the enforcement of remedies with respect
to a Lease pursuant to Section 7(a) above, terminate, any existing Lease for any
portion of the Property without the prior written consent of Buyer, which
consent shall not be unreasonably withheld. In the event that Seller desires to
enter into any new lease, or to amend or terminate any existing Lease, for any
portion of the Property, Seller shall provide notice of the proposed terms of
the same to Buyer, and Buyer shall approve or disapprove the same within five
(5) days following Buyer’s receipt of Seller’s notice. If Buyer fails to timely
notify Seller of Buyer’s approval or disapproval of the terms of any such
proposed lease, amendment or termination, Buyer shall be deemed to have approved
the same. Buyer shall be responsible for any and all leasing commissions, free
rent concessions and tenant improvement allowances pertaining to any new lease
or any amendment to any existing Lease entered into following the Execution
Date.

(c) Service Contracts. Except to the extent required to address an emergency
situation, following the Execution Date, Seller shall not enter into any new
service contract regarding the Property which would survive the Closing, which
without Buyer’s prior written approval, which approval shall not be unreasonably
withheld. Seller shall take such actions as may be required to terminate as of
the date of the Closing all service contracts as to the Property.

8. Conditions to Closing. The respective obligations of Buyer and Seller to
complete the purchase and sale of the Property are subject to satisfaction of
the conditions precedent set forth below for their respective benefit at or
prior to Closing.

(a) Conditions to Buyer’s Obligation. Buyer’s obligation to purchase the
Property shall be subject to satisfaction of the following conditions:

(i) Seller’s Default. Seller shall not be in default of any material obligation
under this Agreement, and no event shall have occurred which would constitute a
material breach of Seller’s representations or warranties contained in this
Agreement.

(ii) Transfer and Possession. Seller shall have deposited into Escrow an
executed and recordable Grant Deed.

(iii) Title Approval. Buyer shall have approved the condition of title as
provided in this Section 8(a)(iii). Prior to the Execution Date, Seller has
provided Buyer with commitments for title insurance covering the Property
(collectively, the “Title Report”) issued by First American Title Insurance
Company (“Title Company”) dated as of April 9, 2010 under its order numbers
NCS-437052-SA1 as to the 1781 Building, and NCS-436608-SA1 as to the 801
Building and the 1797 Building, together with copies of all documents referred
to as exceptions therein. Buyer shall take title to the Property pursuant to
this Agreement subject to matters described in Section 8(a)(iv), and to all
other matters of record shown on said Title Report or listed as exceptions to
coverage therein except such matters as Buyer shall expressly disapprove by
giving written notice (“Title Objection Notice”) to Seller on or before the
“Approval Date” (as defined in Section 8(a)(v) below), which notice shall
specify reasonable grounds for each such matter so disapproved. In the event
Buyer elects to obtain an extended coverage ALTA owner’s or lender’s title
insurance policy, and such extended coverage policy requires an ALTA survey (all
of which shall be at Buyer’s sole cost and expense), Buyer shall take title to
matters disclosed by such ALTA survey except only such matters as Buyer
expressly disapproves in writing by that date specified above for approval of
the Title Report. Seller shall have five (5) business days from its receipt of
Buyer’s Title Objection Notice within which to notify Buyer in writing as to
whether it shall cause the removal of any title exception objected to by Buyer
in its Title Objection Notice on or before the Closing Date, provided that
Seller shall have no obligation to remove any such title exception to which
Buyer has objected. The failure by Seller to give Buyer written notice of
Seller’s election to remove any title exception to which Buyer has objected at
the time and in the manner herein provided shall be deemed an election by Seller
not to remove such exception. In the event that Seller either elects not to
remove or is deemed to have elected not to remove such disapproved title
exception, Buyer may terminate this Agreement pursuant to Section 11(a) below.
Should Buyer fail to provide a Title Objection Notice within the time and in the
manner set forth above, the Title Report and all exceptions to title and any
other matter referred to therein shall be deemed approved by Buyer.

 

7



--------------------------------------------------------------------------------

(iv) Title Insurance. The Title Company shall be committed to deliver to Buyer
an ALTA standard coverage owner’s policy with regional exceptions dated as of
the Closing, insuring Buyer in an amount equal to the Purchase Price. The
foregoing title policy (the “Title Policy”) shall show title to the Property
vested in Buyer subject only to:

(A) Current real property taxes and all current general and special bonds or
assessments;

(B) All matters set forth in the Grant Deed;

(C) The printed exceptions contained in the Title Policy;

(D) All recorded covenants, conditions and restrictions and other matters shown
on the Title Report that are set forth above or that have been approved or
deemed approved by Buyer;

(E) All matters caused by Buyer or its contractors, employees, agents, or
representatives;

(F) All other matters affecting title to the Property approved in writing or
deemed approved by Buyer, which approval shall not unreasonably be withheld,
delayed or conditioned;

(v) Inspection and Soil Tests. Buyer shall have approved of the condition of the
Property as provided in this Section 8(a)(v) on or before the date (the
“Approval Date”) which is the thirty (30) days from and after the Execution
Date, which approval shall not be unreasonably withheld. Subject to the rights
of the Tenants, Buyer shall be entitled to enter upon the Property for purposes
of its physical inspection of the Property by the execution of two (2) copies of
the entry permit in the form and with the content of EXHIBIT I hereto (the
“Entry Permit”), granting Buyer a license to enter the Property. During the
inspection period described in this Section 8(a)(v) and pursuant to the terms of
the Entry Permit, Buyer agrees to conduct, and shall be entitled to enter the
Property at any reasonable time and following reasonable notice of not less than
one (1) business day to Seller for the purpose of conducting, customary reviews
and investigations of the Property to the extent deemed reasonably necessary or
appropriate by Buyer, including, without limitation, soil, physical,
engineering, geological, seismic, environmental, studies, inspections and
testing, reviews of the Leases, zoning, rental status and income, operating
expenses, property taxes and assessments, use limitations, physical constraints,
and surrounding uses, and other legal, economic, and physical aspects of the
Property, and to inspect and survey the Property, subject to complying with the
terms and conditions of the Entry Permit. Buyer and Seller agree that Buyer’s
agreement to conduct such reviews and investigations of the Property represents
fair and adequate consideration, together with all of the other mutual covenants
and conditions set forth herein, for Seller’s agreement to provide Buyer the
right to purchase the Property in accordance with and pursuant to the terms and
provisions of this Agreement. As provided in the Entry Permit, if Buyer intends
to perform any soil borings, groundwater sampling or other intrusive testing,
Buyer shall submit for Seller’s approval a work plan and a list of intended
contractors and Buyer shall not perform any such soil borings, groundwater
sampling or other intrusive testing without Seller’s prior written approval.
Buyer shall be deemed to have approved the Property and all of the foregoing
reviews and investigations pertaining to the Property unless it has delivered to
Seller on or before the Approval Date written notice of disapproval specifying
reasonable grounds for each matter so disapproved. Seller shall make available
to Buyer for inspection from and after the opening of Escrow and prior to the
Approval Date at Seller’s offices in the County in which the Property is
located, copies of the documents and materials specified in EXHIBIT J attached
hereto and incorporated herein by this reference. As more particularly provided
in Section 13(a) of this Agreement, Seller makes no representation or warranty
whatsoever concerning the accuracy or completeness of any reports, studies or
other information provided by Seller to Buyer pursuant to this Section 8(a)(v)
and EXHIBIT J.

 

8



--------------------------------------------------------------------------------

(vi) Seller shall have provided to Buyer an estoppel certificate (the “Estoppel
Certificate”) in substantially the form attached hereto as EXHIBIT K from each
of the Tenants on or before the Closing Date, provided, however, that if any
Tenant fails to timely deliver an Estoppel Certificate, Seller may, but shall
not be obligated to, provide a Seller’s Estoppel Certificate in substantially
the form attached hereto as EXHIBIT K modified to reflect (A) that the same is
being provided by Seller and not by a Tenant and (B) that the same shall be of
no force and effect if following delivery of the same by Seller the Tenant
thereafter provides an Estoppel Certificate not inconsistent with the Seller’s
Estoppel Certificate provided as to such Tenant’s Lease, and the provision of
such Seller’s Estoppel Certificate shall satisfy the condition set forth in this
Section 8(a)(vi).

(b) Conditions to Seller’s Obligations. Seller’s obligation to sell the Property
shall be subject to satisfaction of the following conditions:

(i) Buyer’s Default. Buyer shall not be in default of any material obligation
under this Agreement nor under the Entry Permit, and no event shall have
occurred which would constitute a material breach of Buyer’s representations or
warranties contained in this Agreement.

 

9



--------------------------------------------------------------------------------

(ii) Entity Verification. Buyer shall have delivered to Seller, in form
reasonably acceptable to Seller, (A) a current certificate of good standing from
the California Secretary of State confirming that Buyer is a corporation in good
standing in the State of California, and (B) a copy of its formation document or
other reasonable materials evidencing that the persons executing this Agreement
and the various documents required to be delivered by Buyer are duly authorized
to execute such documents. Such materials shall be delivered within two
(2) business days after the Execution Date, and evidence that such documents are
still in full force and effect shall be delivered not earlier than ten
(10) business days nor later than three (3) business days prior to the Closing.
Buyer agrees that it shall deliver all such materials in the time and manner
provided in this paragraph. In the event Buyer assigns its interest under this
Agreement as may be permitted under Section 9 below, then the successor Buyer
shall supply similar (or comparable) materials verifying the same (or
comparable) conditions.

(iii) Outside Closing Date. Except as the result of Seller’s own breach of its
obligations under this Agreement, the Closing shall not have occurred by the
Closing Date.

9. Assignment by Buyer. Buyer may not assign its interest under this Agreement
without the express prior written consent of Seller, which consent may be given
or withheld by Seller in its sole and absolute discretion, and any such
attempted assignment made in violation of this provision shall be null and void.
Notwithstanding the foregoing, Buyer may, with Seller’s prior written consent
(which consent shall not be unreasonably withheld) and pursuant to an
assignment, assumption and consent agreement either provided or approved by
Seller, assign its interest under this Agreement to an entity controlled by,
under common control, or controlling Buyer. No such permitted assignment shall
relieve Buyer from any of its obligations under this Agreement. Buyer shall
advise Seller of any proposed assignment not later than ten (10) days prior to
the Closing Date. In addition, in the event any such proposed assignment
involves an assignment to an entity regarding which the Title Company will
require a certificate or other evidence of formation, registration or good
standing, Buyer shall provide such certificate or evidence to Seller and the
Title Company not later than ten (10) days prior to the Closing Date.

10. Time of the Essence and Escrow Cancellation. Time is of the essence of every
provision of this Agreement in which time is an element. Failure by any party to
perform any obligation within the time and on the terms and conditions required
hereunder shall discharge the other party’s duties and obligations to perform
hereunder upon written notice or demand from the other party.

11. Termination Rights. The parties shall have the right to terminate this
Agreement as follows:

(a) Buyer’s Right To Terminate. In the event there is a failure of a condition
to Buyer’s obligation as set forth in Section 8(a) above, Buyer may terminate
this Agreement by giving written notice to Escrowholder and Seller not later
than the first to occur of (i) the Closing Date, or (ii) ten (10) days after the
condition has failed. For purposes of this Section 11(a), a condition shall be
deemed to have failed: (A) as to conditions requiring approval by Buyer, on the
date Buyer has given Seller written notice of disapproval of any item which
Buyer has the right to approve under Section 8(a); or (B) as to conditions which
Seller has an opportunity to cure under this Agreement, the earliest of (I) the
last date on which Seller can cure the disapproved item under Section 8(a), (II)
the date that Seller is deemed to have elected not to cure, or (III) the date on
which Seller gives Buyer written notice that it will not cure the disapproved
item. Failure by Buyer to terminate as provided in this Section shall be deemed
a waiver of the condition which has failed. If such condition required approval
by Buyer, such failure to terminate shall also be deemed an approval of the
previously disapproved item. If Buyer terminates as provided in this
Section 11(a), Buyer shall pay all title and escrow cancellation charges, and
the Deposit and all accrued interest thereon (less such cancellation charges)
shall be promptly refunded to Buyer; provided, however, that if such
cancellation related to a default by Seller, Seller shall pay the cancellation
charges.

 

10



--------------------------------------------------------------------------------

(b) Seller’s Right To Terminate. In the event of a failure of a condition to
Seller’s obligation as set forth in Section 8(b) above, Seller may terminate
this Agreement by giving written notice to Escrowholder and Buyer at any time
prior to the Closing. Failure of Seller to terminate as provided in this Section
shall be deemed a waiver by Seller of the condition which has failed, and if
such condition required approval by Seller, such failure shall be deemed an
approval of the previously disapproved item. If Seller terminates based upon a
failure of the conditions relating to a default by Buyer, Buyer shall pay all
title and escrow cancellation charges, and the Deposit and all accrued interest
thereon shall be retained by Seller as provided in Section 11(c) below. If
Seller terminates based upon a failure of any condition not relating to a breach
by Buyer, Seller shall pay all title and escrow cancellation charges, and the
Deposit and all accrued interest thereon shall be promptly refunded to Buyer.

(c) Buyer’s Failure/Liquidated Damages. If Buyer fails to deposit any required
sums or documents by the prescribed time or in the prescribed manner or to
perform any other covenant when due hereunder, or if Buyer commits any other
breach of this Agreement or the Entry Permit, then Seller, at its option, may
terminate this Agreement and Escrow by giving written notice to Buyer and
Escrowholder. Upon such notice, Escrow shall be cancelled, all instruments
deposited with Escrowholder for recordation or delivery at the Closing shall be
returned to the respective parties who deposited same, and Buyer shall pay all
title and escrow cancellation charges and fees.

IN ADDITION, SELLER AND BUYER AGREE THAT, BASED UPON THE CIRCUMSTANCES NOW
EXISTING, KNOWN OR UNKNOWN, IT WOULD BE EXCESSIVELY COSTLY AND IMPRACTICABLE TO
ESTABLISH SELLER’S DAMAGES BY REASON OF BUYER’S DEFAULT RESULTING IN A FAILURE
OF BUYER TO PURCHASE THE PROPERTY, AND, THEREFORE, BUYER AND SELLER AGREE THAT
IT WOULD BE REASONABLE TO AWARD SELLER LIQUIDATED DAMAGES IN THE AMOUNT OF THE
DEPOSIT SPECIFIED IN SECTION 4 PLUS ANY ACCRUED INTEREST ON SAID DEPOSIT. BY
THEIR RESPECTIVE INITIALS SET FORTH BELOW, SELLER AND BUYER ACKNOWLEDGE AND
AGREE THAT THE DEPOSIT, PLUS ANY INTEREST ACCRUED ON THE DEPOSIT, IS REASONABLE
AS LIQUIDATED DAMAGES FOR A DEFAULT OF BUYER THAT RESULTS IN A FAILURE OF BUYER
TO PURCHASE THE PROPERTY AND SHALL BE IN LIEU OF ANY OTHER RELIEF, RIGHT OR
REMEDY, AT LAW OR IN EQUITY, TO WHICH SELLER MIGHT OTHERWISE BE ENTITLED BY A
REASON OF A BUYER’S DEFAULT THAT RESULTS IN A FAILURE OF BUYER TO PURCHASE THE
PROPERTY, BUT NOTHING CONTAINED HEREIN SHALL LIMIT SELLER’S RIGHTS AND REMEDIES
FOR BUYER’S DEFAULT OCCURRING AFTER THE CLOSE OF ESCROW, FOR BUYER’S DEFAULT
UNDER OBLIGATIONS WHICH ARE INTENDED TO SURVIVE A TERMINATION OF THIS AGREEMENT
OR FOR BUYER’S DEFAULT UNDER THE ENTRY PERMIT. FOLLOWING A DEFAULT BY BUYER THAT
RESULTS IN A FAILURE OF BUYER TO PURCHASE THE PROPERTY, ESCROWHOLDER SHALL
DISBURSE THE DEPOSIT PLUS ACCRUED INTEREST THEREON TO SELLER AS LIQUIDATED
DAMAGES UPON THE WRITTEN DEMAND OF SELLER ALONE. THE RETENTION OF THE DEPOSIT BY
SELLER PLUS ACCRUED INTEREST AS LIQUIDATED DAMAGES AS HEREIN PROVIDED IS NOT
INTENDED AS A FORFEITURE OR PENALTY WITHIN THE MEANING OF CALIFORNIA CIVIL CODE
SECTIONS 3275 OR 3369, BUT IS INTENDED TO CONSTITUTE LIQUIDATED DAMAGES TO
SELLER PURSUANT TO CALIFORNIA CIVIL CODE SECTIONS 1671, 1676 AND 1677.

 

11



--------------------------------------------------------------------------------

 

 

   

 

     Buyer’s     Seller’s      Initials     Initials   

(d) Seller’s Failure. Except as specifically provided in this Agreement with
regard to Buyer’s right to terminate and receive a refund of the Deposit, in the
event of a default by Seller of its obligations under this Agreement, Buyer’s
sole and exclusive remedy shall be an action for specific performance of this
Agreement, which action shall be brought, if at all, within ninety (90) days
following Seller’s default, and Buyer hereby waives and relinquishes all claims
for damages, including but not limited to lost profits, arising by reason of
Seller’s default. If an action for specific performance on account of Seller’s
default is not timely commenced, or if prior to commencing such action Buyer
requests the release of the Deposit to it from Escrowholder, then Buyer shall
have no further right to, and shall be deemed to have waived any action against
Seller on account of its default under this Agreement.

12. Seller’s Representations and Warranties; Disclosures. Seller makes the
following representations and warranties, each of which is material and being
relied upon by Buyer, and is true in all respects as of the Execution Date and,
subject to the provisions of this Section 12, shall be true in all respects as
of the Closing.

(a) Representations Regarding Seller’s Authority.

(i) Seller has the legal power, right and authority to enter into this Agreement
and the instruments referenced herein, and to consummate the transaction
contemplated herein;

 

12



--------------------------------------------------------------------------------

(ii) All requisite action has been taken by Seller in connection with entering
into this Agreement, the instruments referenced herein, and the consummation of
the transaction contemplated hereby. No consent of any partner, member,
shareholder, trustee, trustor, beneficiary, creditor, investor, judicial or
administrative body, governmental authority or other party is required;

(iii) The individuals executing this Agreement and the instruments referenced
herein on behalf of Seller have the legal power, right and actual authority to
bind Seller to the terms and conditions hereof and thereof; and

(iv) Neither the execution and delivery of this Agreement and the documents and
instruments referenced herein, nor the incurrence of the obligations set forth
herein, nor the consummation of the transaction contemplated herein, nor
compliance with the terms of this Agreement and the documents and instruments
referenced herein, conflict with or result in the material breach of any terms,
conditions or provisions of, or constitute a default under, any agreement or
instrument to which Seller is a party.

(v) From and after the Execution Date and continuing until the Closing Date,
Seller shall not sell, assign or convey, any right, title or interest whatsoever
in and to the Property other than the creation of easements which would not
unreasonably interfere with the use and occupancy of the Property, nor create or
permit any new monetary lien, encumbrance or charge upon the Property (other
than Permitted Exceptions) which will not be paid, discharged or otherwise
removed on or before the Closing Date.

(b) Litigation. Seller has not been served with any actions or proceedings
affecting Seller or the Property that would adversely affect Seller’s ability to
perform its obligations under this Agreement, or which would materially and
adversely affect Buyer’s proposed use of the Property after the Closing, in any
court or by or before any federal, state, county or municipal department,
commission, board, bureau or agency or other governmental and/or
quasi-governmental instrumentality, nor does Seller have any knowledge that any
such action or proceeding or claim underlying any such action or proceeding, has
been asserted.

(c) Survival; Discovery Before Closing. The foregoing representations and
warranties, and the right of Buyer to commence any action on account of the
foregoing representations, shall survive the Closing for a period of one
(1) year only, after which such representations and warranties shall expire and
be of no further force or effect, and Buyer shall have no further right to
commence any action thereon . As used herein, the phrase “Seller’s knowledge” or
“knowledge” of Seller shall mean the present actual knowledge, without any duty
of investigation or inspection, of the following individuals: Carol Olander and
Stephanie Miller. If, subsequent to the Execution Date and prior to the Closing,
Seller or Buyer becomes aware that any representations and warranties set forth
in this Agreement are, were or have become incorrect, the same shall not
constitute a breach by Seller of any of its representations or warranties set
forth herein or be deemed to be a default by Seller in its obligations under
this Agreement, but instead shall constitute a failure of a condition precedent
to Buyer’s obligations hereunder. Seller shall promptly notify Buyer in writing
of any changes discovered by Seller, and the representations and warranties set
forth herein shall be supplemented by such changes. Buyer shall have ten
(10) business days following Buyer’s receipt of written notice from Seller of
any changes in Seller’s representations or warranties, or Buyer’s discovery of
any such changes, to approve or disapprove any such changes, which approval
shall not be unreasonably withheld or conditioned. If applicable, the Closing
Date shall be extended by the number of days necessary to give Buyer ten
(10) business days to respond to such notice. Buyer’s failure to notify Seller
in writing of its disapproval within such ten (10) business day period or the
occurrence of the Closing after either Buyer’s receipt of such notice or Buyer’s
discovery of any changes in Seller’s representations or warranties shall be
deemed Buyer’s approval of such new information.

 

13



--------------------------------------------------------------------------------

(d) Limitations. Buyer’s sole and exclusive remedy for a breach by Seller of the
representations and warranties contained in this Section 12 discovered by Buyer
after the Closing, and as to which Buyer otherwise satisfies the requirements of
this Section as to the one (1) year survival period and the requirement to
commence an action on account of such breach within such one (1) year period,
shall be to pursue an action against Seller for actual damages incurred as a
result of Seller’s breach, provided, however, that the maximum amount of any
such actual damages that Buyer shall be entitled to recover in any such action
shall be the lesser of (i) an amount equal to the impact of such breach on the
value of the Property or the ability of Buyer to use the Property for its
intended purposes, or (ii) an amount equal to Five Hundred Thousand Dollars
($500,000). Except as specifically stated in the preceding sentence, Buyer
hereby waives and relinquishes all claims for damages arising from any breach by
Seller of the representations or warranties contained in this Section 12. In no
event shall Buyer be entitled to recover any amounts under this Section 12 for
lost profits or other consequential damages.

(e) Disclosures. Seller hereby discloses to Buyer that the following conditions
exist with respect to the Property, and that repairs may be required with
respect to the same, and that Seller shall not be responsible for such repairs
except as otherwise expressly provided in this Section 12(e):

(i) The repair of a glass roof screen at the 801 Building;

(ii) The repair of HVAC units no. 8 and 9 at the 801 Building;

(iii) The monument sign at the 1797 Building has been damaged and is in need of
repair;

(iv) Certain parking lot light poles at the 1797 Building and the 1781 Building
need to be replaced or repaired;

 

14



--------------------------------------------------------------------------------

(v) Sidewalk repairs may be needed due to lifting from tree roots at the 1797
Building;

(vi) One of the Tenants asserts that HVAC facilities need to be installed at the
801 Building to address the lack of heat in a conference area, which
installation Seller believes was to be completed by the Tenant as part of its
tenant improvement work if such Tenant so elected; and

(vii) There are certain unused and abandoned HVAC units located on the roof of
the 801 Building.

The repairs described in clauses (i), (ii) and (iii), above, as well as the
replacement of up to ten (10) of the damaged or deteriorated (but still in
place) parking lot light poles described in clause (iv), above, will be
undertaken by Seller at its cost. Notwithstanding the foregoing, in the event
that Seller is unable to complete all such repairs prior to the Closing, Seller
may elect either to enter upon the Property after the Closing and to complete
such work or any portion thereof remaining to be completed as of the Closing
(and Buyer hereby grants Seller the right to enter upon the Property following
the Closing for such purpose), or to provide to Buyer a credit for the cost of
any work remaining to be completed at the time of the Closing, in which case,
such repairs not then completed by Seller and as to which a credit is provided
to Buyer shall be completed by Buyer following the Closing.

13. Buyer’s Representations, Warranties, Covenants and Acknowledgments. In
addition to its obligations elsewhere contained in this Agreement, Buyer hereby
represents, warrants, acknowledges and agrees in favor of Seller, as follows:

(a) Prior Investigations And Buyer Satisfaction. BUYER IS, OR WILL BE BY THE END
OF BUYER’S REVIEWS AND INSPECTIONS PURSUANT TO SECTION 8(A)(V), FAMILIAR WITH
THE PROPERTY AND HAS MADE OR WILL MAKE SUCH INDEPENDENT INVESTIGATIONS AS BUYER
DEEMS NECESSARY OR APPROPRIATE CONCERNING: THE CONDITION AND SUITABILITY FOR USE
BY BUYER OF THE PROPERTY, INCLUDING BUT NOT LIMITED TO ANY DESIRED
INVESTIGATIONS OR ANALYSES OF PRESENT OR FUTURE LAWS, STATUTES, RULES,
REGULATIONS, ORDINANCES, LIMITATIONS, RESTRICTIONS OR REQUIREMENTS CONCERNING
THE USE, DENSITY, LOCATION OR SUITABILITY OF THE PROPERTY OR ANY EXISTING OR
PROPOSED DEVELOPMENT OR CONDITION THEREOF (COLLECTIVELY “REGULATIONS”),
INCLUDING BUT NOT LIMITED TO ZONING, SUBDIVISION, ENVIRONMENTAL OR OTHER SUCH
REGULATIONS; THE NECESSITY OR AVAILABILITY OF ANY GENERAL OR SPECIFIC PLAN
AMENDMENTS, REZONING, ZONE VARIANCES, CONDITIONAL USE PERMITS, BUILDING PERMITS,
ENVIRONMENTAL IMPACT REPORTS, OR ANY OTHER GOVERNMENTAL PERMITS, APPROVALS OR
ACTS (COLLECTIVELY, THE “PERMITS”); THE ECONOMIC VALUE OF THE PROPERTY; THE
SIZE, DIMENSIONS, OR LOCATION OF THE PROPERTY; THE AVAILABILITY, FUNCTIONALITY
OR ADEQUACY OF ACCESS TO AND PARKING UPON THE PROPERTY, OR OF WATER,
ELECTRICITY, GAS, TELECOMMUNICATIONS SERVICE, SEWAGE OR ANY OTHER UTILITIES
SERVING THE PROPERTY; THE PRESENCE OR ADEQUACY OF INFRASTRUCTURE, SUBDRAIN OR
OTHER IMPROVEMENTS ON, NEAR OR CONCERNING THE PROPERTY; THE CONDITION OF SOILS
AND STRUCTURAL SOUNDNESS, COMPACTION, FOUNDATIONAL SUPPORT, OR SITE WORK DONE IN
CONNECTION WITH THE DEVELOPMENT OF THE PROPERTY; THE CONDITION OF ALL PHYSICAL
IMPROVEMENTS UPON AND THE CONDITION AND FUNCTIONALITY OF ALL EQUIPMENT, FIXTURES
AND FACILITIES UPON OR WITHIN THE PROPERTY, AND THE ARCHITECTURAL AND
ENGINEERING ELEMENTS OF ALL SUCH IMPROVEMENTS, EQUIPMENT AND FIXTURES, INCLUDING
WITHOUT LIMITATION THE ROOF, WALLS, FLOOR SLABS, WINDOWS AND FRAMES, MAN AND
VEHICLE DOORS, DRAINS, CONDUITS, ELECTRICAL SWITCHGEAR, LIGHTING, PLUMBING,
MECHANICAL, ELECTRICAL, FIRE AND LIFE SAFETY, AND HEATING AIR CONDITIONING AND
VENTILATION SYSTEMS, AND FLOOR AND WALL COVERINGS; ANY SURFACE, SOIL, SUBSOIL,
GEOLOGIC, SEISMIC, DRAINAGE, OR WATER OR MOISTURE CONDITIONS OR OTHER PHYSICAL
CONDITIONS OF OR AFFECTING THE PROPERTY, SUCH AS CLIMATE, DRAINAGE, AIR, WATER
OR MINERALS OR THE PRESENCE OR EXISTENCE OF ANY CONTAMINANTS OR “HAZARDOUS
MATERIALS” (AS DEFINED BELOW) ON, UNDER, IN OR AROUND THE PROPERTY; THE
EXISTENCE OF ANY SPECIAL ENVIRONMENTAL, HISTORICAL, TRANSPORTATION, OR OTHER
CONDITION OR REQUIREMENT ON, AFFECTING OR RELATED TO THE PROPERTY WHICH MIGHT
IMPAIR OR IMPOSE REQUIREMENTS OR COSTS UPON BUYER’S CONTEMPLATED USE OF OR
INVESTMENT IN THE PROPERTY; THE EXTENT OR CONDITION OF TITLE TO THE PROPERTY;
AND ALL OTHER MATTERS CONCERNING THE CONDITION, USE, DEVELOPMENT, SALE OR
LEASING OF THE PROPERTY, WHETHER KNOWN OR UNKNOWN. FOR PURPOSES OF THIS
AGREEMENT, “HAZARDOUS MATERIALS” SHALL MEAN SUBSTANCES DEFINED AS “HAZARDOUS
SUBSTANCES,” “HAZARDOUS MATERIALS,” OR “TOXIC SUBSTANCES” IN THE COMPREHENSIVE
ENVIRONMENTAL RESPONSE, COMPENSATION AND LIABILITY ACT OF 1980, AS AMENDED, 42
U.S.C. SEC. 9601, ET. SEQ., THE HAZARDOUS MATERIALS TRANSPORTATION ACT, 49
U.S.C. SECTION 1901, ET. SEQ., THE RESOURCE CONSERVATION AND RECOVERY ACT, 42
U.S.C. SECTION 6901, ET. SEQ., AND THOSE SUBSTANCES DEFINED AS “HAZARDOUS
WASTES” IN SECTION 25117 OF THE CALIFORNIA HEALTH & SAFETY CODE OR AS “HAZARDOUS
SUBSTANCES” IN SECTION 25316 OF THE CALIFORNIA HEALTH & SAFETY CODE, AND IN THE
REGULATIONS ADOPTED AND PUBLICATIONS PROMULGATED PURSUANT TO SUCH LAWS, OR AS
SUCH LAWS OR REGULATIONS MAY BE FURTHER AMENDED, MODIFIED OR SUPPLEMENTED FROM
TIME TO TIME.

 

15



--------------------------------------------------------------------------------

(b) Reliance Upon Reports and Investigations; As-Is. BUYER AGREES THAT SELLER
HAS NOT AND WILL NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE VARIOUS
REPORTS, PLANS AND SPECIFICATIONS, IF ANY, GIVEN BY SELLER OR SELLER’S AGENTS TO
BUYER, AND BUYER AGREES TO VERIFY AND ESTABLISH THE ACCURACY AND COMPLETENESS
THEREOF TO BUYER’S OWN SATISFACTION. EXCEPT AS EXPRESSLY SET FORTH IN SECTION 12
OF THIS AGREEMENT, BUYER IS RELYING SOLELY UPON ITS OWN INSPECTION,
INVESTIGATION AND ANALYSES OF THE PROPERTY AND IS NOT RELYING IN ANY WAY UPON
ANY REPRESENTATIONS, STATEMENTS, AGREEMENTS, WARRANTIES, STUDIES, REPORTS,
DESCRIPTIONS, GUIDELINES OR OTHER INFORMATION OR MATERIAL FURNISHED BY SELLER OR
ITS REPRESENTATIVES, WHETHER ORAL OR WRITTEN, EXPRESS OR IMPLIED, OF ANY NATURE
WHATSOEVER REGARDING ANY SUCH MATTERS. EXCEPT AS EXPRESSLY SET FORTH IN SECTION
12 OF THIS AGREEMENT, BUYER WILL ACQUIRE THE PROPERTY, IF AT ALL, “AS IS”, IN
ITS PRESENT STATE AND CONDITION, WITHOUT REPRESENTATION OR WARRANTY BY SELLER OR
ITS REPRESENTATIVES AS TO ANY MATTER. EXCEPT AS SPECIFICALLY PROVIDED IN
SECTION 8(A) CONCERNING CONDITIONS TO BUYER’S OBLIGATIONS, NO PATENT OR LATENT
CONDITION AFFECTING THE PROPERTY IN ANY WAY, SUCH AS BUT NOT LIMITED TO THE
MATTERS LISTED IN THIS SECTION 13 WHETHER OR NOT KNOWN OR DISCOVERABLE OR
HEREAFTER DISCOVERED, SHALL AFFECT BUYER’S OBLIGATION TO PURCHASE THE PROPERTY,
NOR SHALL GIVE RISE TO ANY RIGHT OF DAMAGES, RESCISSION OR OTHERWISE AGAINST
SELLER.

 

16



--------------------------------------------------------------------------------

(c) Release and Indemnity. BUYER ON ITS BEHALF AND ON BEHALF OF ITS SUCCESSORS
AND ASSIGNS HEREBY WAIVES AND UNCONDITIONALLY RELEASES AND DISCHARGES, SELLER
AND EACH OF ITS DIVISIONS, SUBSIDIARIES, MEMBERS, PARTNERS AND AFFILIATES, AND
ALL OF THEIR RESPECTIVE EMPLOYEES, OFFICERS, SHAREHOLDERS, DIRECTORS, AGENTS,
REPRESENTATIVES AND PROFESSIONAL CONSULTANTS AND ALL OF THEIR RESPECTIVE
SUCCESSORS AND ASSIGNS (COLLECTIVELY, THE “RELEASED PARTIES”) FROM AND AGAINST
ANY AND ALL LIABILITIES, LOSSES, CLAIMS, DEMANDS, COSTS (INCLUDING ATTORNEYS’,
CONSULTANT AND EXPERT FEES), EXPENSES AND PENALTIES ARISING FROM, RELATING TO OR
CAUSED BY (I) ANY OR ALL OF THE MATTERS DESCRIBED IN THIS SECTION 13 AND OTHER
MATTERS RELATING TO THE USE, CONDITION OR DEVELOPMENT OF THE PROPERTY AND
SURROUNDING PROPERTY AS DESCRIBED IN THIS AGREEMENT AND (II) THE ENVIRONMENTAL
CONDITION OF THE PROPERTY OR THE EXISTENCE UPON, UNDER OR AROUND THE PROPERTY AT
THE TIME OF CLOSING OR AT ANY TIME FOLLOWING THE CLOSING, OR THE DISCOVERY AFTER
THE CLOSING, OF ANY HAZARDOUS MATERIALS. BUYER FURTHER AGREES TO ASSUME, AND TO
INDEMNIFY, DEFEND AND HOLD HARMLESS THE RELEASED PARTIES FROM, ALL
RESPONSIBILITY FOLLOWING THE CLOSING WITH RESPECT TO THE REMEDIATION OF ANY
HAZARDOUS MATERIALS, WHETHER RELEASED OR DISCOVERED AFTER THE CLOSING OR
EXISTING PRIOR TO THE CLOSING, AND REQUIRED BY LAW OR ANY GOVERNMENTAL AUTHORITY
HAVING JURISDICTION OR FOR ANY OTHER REASON.

 

17



--------------------------------------------------------------------------------

(d) 1542 Waiver. BUYER ACKNOWLEDGES THAT IT HAS BEEN ADVISED BY ITS LEGAL
COUNSEL AND IS FAMILIAR WITH THE PROVISIONS OF CALIFORNIA CIVIL CODE SECTION
1542, WHICH PROVIDES AS FOLLOWS:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”

BUYER BEING AWARE OF SAID CODE SECTION, HEREBY EXPRESSLY WAIVES ANY RIGHT IT MAY
HAVE THEREUNDER, AS WELL AS UNDER ANY OTHER STATUTE OR COMMON LAW PRINCIPLE OF
SIMILAR EFFECT, WITH RESPECT TO THE RELEASES SET FORTH IN THIS SECTION 13.

 

 

 

    

 

     Buyer’s      Seller’s      Initials      Initials   

(e) Receipt Of Documents. Buyer has received, read and understood, or prior to
the approval date will receive, read and understand, and from and after the
closing agrees to be bound by the terms and conditions of all matters of record
affecting the property.

14. Damage and Destruction. If at any time prior to the Closing, a material
portion of the Improvements is damaged or destroyed by any casualty, either
Seller or Buyer may terminate this Agreement and cancel Escrow by giving written
notice to Escrowholder and the other party. Thereupon, all instruments shall be
returned to the respective parties who deposited the same, Seller shall pay all
title and Escrow cancellation charges, all other funds then deposited by Buyer
in Escrow, including all accrued interest thereon, and any funds paid outside of
Escrow by Buyer shall be returned to Buyer, and each party shall be excused from
any further obligations hereunder or liability to the other party. Should
neither party elect to terminate this Agreement as aforesaid, there shall be no
price adjustment as a result of such damage or destruction, and Seller shall
assign to Buyer all insurance proceeds, or the right to receive the same,
payable or due on account of such damage or destruction, except as to any
portion of such insurance proceeds payable on account of lost rental revenue for
the period prior to the Closing. If the portion of the Property which is the
subject of such damage or destruction is not a material portion of the Property,
then this Agreement shall remain in full force and effect and Seller shall
assign to Buyer all insurance proceeds, or the right to receive the same,
payable or due on account of such damage or destruction, except as to any
portion of such insurance proceeds payable on account of lost rental revenue for
the period prior to the Closing. For purposes of this Agreement, a material
portion of the Improvements shall mean damage to or destruction of the
Improvements the cost of repair of which would exceed Five Hundred Thousand
Dollars ($500,000.00), as reasonably determined by Seller or a contractor
selected by Seller.

 

18



--------------------------------------------------------------------------------

15. Condemnation. If at any time prior to the Closing, legal proceedings are
commenced under the power of eminent domain with respect to a material portion
of the Property, either Seller or Buyer may terminate this Agreement and cancel
Escrow by giving written notice to Escrowholder and the other party. Thereupon,
all instruments shall be returned to the respective parties who deposited same,
Seller shall pay all title and Escrow cancellation charges, all other funds then
deposited by Buyer in Escrow, including all accrued interest thereon, and any
funds paid outside of Escrow by Buyer shall be returned to Buyer, and each party
shall be excused from any further obligations hereunder or liability to the
other party. In the event of such termination, Buyer shall have no right to
participate in the receipt of any condemnation proceeds from the taking. Should
neither party elect to terminate this Agreement as aforesaid, there shall be no
price adjustment as a result of the taking, and Seller shall not be entitled to
any condemnation award as may be attributable to the Property. If the portion of
the Property to be taken under power of eminent domain is not a material portion
of the Property then this Agreement shall remain in full force and effect and
Seller shall assign to Buyer upon the closing any and all rights to any
condemnation proceeds from such taking. For purposes of this Agreement, a
material portion of the Property shall mean more than ten percent (10%) of the
area of the Land or more than ten percent (10%) of the square footage of the
Improvements upon the Land.

16. Non-Foreign Status of Seller. In accordance with Section 1445 of the
Internal Revenue Code, Seller hereby represents, warrants and certifies to
Buyer, under penalty of perjury, that Seller is not now, and at the Closing will
not be, a “foreign person” (that is, a foreign corporation, foreign partnership,
foreign trust or foreign estate, as those terms are defined in the Internal
Revenue Code and regulations promulgated thereunder), and that Buyer need not
withhold tax at the Closing as a result of this transfer.

17. Survivability of Covenants. All covenants of Buyer or Seller which are
expressly provided hereunder to be performed in whole or in part after the
Closing, and all representations, warranties, waivers, releases, agreements to
defend and hold harmless and indemnities by either party to the other, shall
survive the Closing and be binding upon and inure to the benefit of the
respective parties hereto and their respective heirs, successors and permitted
assigns. Any agreements, understandings, warranties or representations not
expressly contained herein shall in no way bind either Seller or Buyer. Seller
and Buyer each expressly waives any right of rescission and all claims for
damages by reason of any statement, representation, warranty, promise and/or
agreement, if any, not contained in or attached to this Agreement.

18. Brokers’ Commissions. Seller has employed the services of CB Richard Ellis
(“Seller’s Broker”), and Buyer has employed the services of Colliers Parrish
International, Inc. (“Buyer’s Broker”) in connection with this transaction, and
Seller shall have the sole responsibility and obligation (pursuant to a separate
agreement) for payment at (and conditioned upon) the Closing of a broker’s
commission to Seller’s Broker (which shall be shared with Buyer’s Broker as a
cooperating broker). Except as provided in the foregoing sentence, each of the
parties represents to the other that no brokerage commission, finder’s fee or
other similar compensation of any kind is due or owing to any person or entity
in connection with the transactions covered by this Agreement. Each party agrees
to and does hereby indemnify and hold the other harmless from and against any
and all costs, liabilities, losses, damages, claims, causes of action or
proceedings which may result from any broker, agent, finder, or similar person,
licensed or otherwise, claiming through, under or by reason of the conduct of
the indemnifying party in connection with the transactions covered by this
Agreement.

 

19



--------------------------------------------------------------------------------

19. Waiver, Consent and Remedies. Each provision of this Agreement to be
performed by Buyer and/or Seller shall be deemed both a covenant and a condition
and shall be a material consideration for the other party’s performance
hereunder, and any breach thereof by either party shall be deemed a material
default hereunder by such party. Either party may specifically and expressly
waive in writing any portion of this Agreement or any breach thereof, but no
such waiver shall constitute a further or continuing waiver of any preceding or
succeeding breach of the same or any other provision. A waiving party may at any
time thereafter require further compliance by the other party with any breach or
provision so waived. The consent by one party to any act by the other for which
such consent was required shall not be deemed to imply consent or waiver of the
necessity of obtaining such consent for the same or any similar acts in the
future. No waiver or consent shall be implied from silence or any failure of a
party to act, except as otherwise specified in this Agreement. Except as
otherwise specified in this Agreement, all rights, remedies, undertakings,
obligations, options, covenants, conditions and agreements contained in this
Agreement shall be cumulative and no one of them shall be exclusive of any
other.

20. Waiver of Jury Trial; Judicial Reference.

(a) BUYER AND SELLER EACH ACKNOWLEDGES THAT IT IS AWARE OF AND HAS HAD THE
ADVICE OF COUNSEL OF ITS CHOICE WITH RESPECT TO ITS RIGHT TO TRIAL BY JURY, AND
EACH PARTY DOES HEREBY EXPRESSLY AND KNOWINGLY WAIVE AND RELEASE, TO THE EXTENT
NOW OR HEREAFTER PERMITTED BY LAW, ALL SUCH RIGHTS TO TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY EITHER PARTY HERETO AGAINST THE
OTHER (AND/OR AGAINST ITS OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, OR SUBSIDIARY
OR AFFILIATED ENTITIES) ON ANY MATTERS WHATSOEVER ARISING OUT OF OR IN ANY WAY
CONNECTED WITH THIS AGREEMENT.

(b) In the event that the jury waiver provisions of Section 20(a) are not
enforceable under California law, then the provisions of this Section 20(b)
shall apply. It is the desire and intention of the parties to agree upon a
mechanism and procedure under which controversies and disputes arising out of
this Agreement or related to the Property or the transactions contemplated under
this Agreement will be resolved in a prompt and expeditious manner. Accordingly,
except with respect to prejudgment remedy of attachment, any action, proceeding
or counterclaim brought by either party hereto against the other (and/or against
its officers, directors, employees, agents or subsidiary or affiliated entities)
on any matters whatsoever arising out of or in any way connected with this
Agreement shall be heard and resolved by a referee under the provisions of the
California Code of Civil Procedure, Sections 638 – 645.1, inclusive (as same may
be amended, or any successor statute(s) thereto) (the “Referee Sections”). Any
fee to initiate the judicial reference proceedings shall be paid by the party
initiating such procedure; provided however, that the costs and fees, including
any initiation fee, of such proceeding shall ultimately be borne in accordance
with Section 21 below. The venue of the proceedings shall be in the county in
which the Property is located. Within 10 days of receipt by any party of a
written request to resolve any dispute or controversy pursuant to this
Section 20(b), the parties shall agree upon a single referee who shall try all
issues, whether of fact or law, and report a finding and judgment on such issues
as required by the Referee Sections. If the parties are unable to agree upon a
referee within such 10 day period, then any party may thereafter file a lawsuit
in the County in which the Property is located for the purpose of appointment of
a referee under California Code of Civil Procedure Sections 639 and 640, as same
may be amended or any successor statute(s) thereto. If the referee is appointed
by the court, the referee shall be a neutral and impartial retired judge with
substantial experience in the relevant matters to be determined, from JAMS, the
American Arbitration Association or similar mediation/arbitration entity. The
proposed referee may be challenged by any party for any of the grounds listed in
Section 641 of the California Code of Civil Procedure, as same may be amended or
any successor statute(s) thereto. The referee shall have the power to decide all
issues of fact and law and report his or her decision on such issues, and to
issue all recognized remedies available at law or in equity for any cause of
action that is before the referee, including an award of attorneys’ fees and
costs in accordance with California law. The referee shall not, however, have
the power to award punitive damages, nor any other damages which are not
permitted by the express provisions of this Agreement, and the parties hereby
waive any right to recover any such damages. The referee shall oversee discovery
and may enforce all discovery orders in the same manner as any trial court
judge, with rights to regulate discovery and to issue and enforce subpoenas,
protective orders and other limitations on discovery available under California
law; provided, however, that the referee shall limit discovery to that which is
essential to the effective prosecution or defense of the action, and in no event
shall discovery by either party include more than one non-expert witness
deposition unless both parties otherwise agree. The reference proceeding shall
be conducted in accordance with California law (including the rules of
evidence), and in all regards, the referee shall follow California law
applicable at the time of the reference proceeding. In accordance with
Section 644 of the California Code of Civil procedure, the decision of the
referee upon the whole issue must stand as the decision of the court, and upon
the filing of the statement of decision with the clerk of the court, or with the
judge if there is no clerk, judgment may be entered thereon in the same manner
as if the action had been tried by the court. The parties shall promptly and
diligently cooperate with one another and the referee, and shall perform such
acts as may be necessary to obtain a prompt and expeditious resolution of the
dispute or controversy in accordance with the terms of this Section 20(b). To
the extent that no pending lawsuit has been filed to obtain the appointment of a
referee, any party, after the issuance of the decision of the referee, may apply
to the court of the county in which the Property is located for confirmation by
the court of the decision of the referee in the same manner as a petition for
confirmation of an arbitration award pursuant to Code of Civil Procedure
Section 1285 et seq. (as same may be amended or any successor statute(s)
thereto).

 

20



--------------------------------------------------------------------------------

21. Attorneys’ Fees. In the event of any declaratory or other legal or equitable
action instituted between Seller, Buyer and/or Escrowholder in connection with
this Agreement, then as between Buyer and Seller the prevailing party shall be
entitled to recover from the losing party all of its costs and expenses,
including court costs and reasonable attorneys’ fees.

22. Authority to Bind. Each of the individuals signing this Agreement on behalf
of any entity thereby specifically represents and warrants that such
signatories, either collectively or individually, have the authority to bind
that entity to all provisions of this Agreement.

23. Further Documents and Acts. Each of the parties hereto agrees to cooperate
in good faith with each other, and to execute and deliver such further documents
and perform such other acts as may be reasonably necessary or appropriate to
consummate and carry into effect the transactions contemplated under this
Agreement.

24. Notices. Any notice, request, demand, consent, approval or other
communication required or permitted hereunder or by law shall be validly given
or made only if in writing and delivered in person or by independent courier
service to the other party at the address(es) below, or deposited in the United
States mail, duly certified or registered (return receipt requested), postage
prepaid, and addressed to the party for whom intended, as follows:

 

If to Seller:

   THE IRVINE COMPANY LLC    111 Innovation Drive    Irvine, CA 92671   
Attention: John Turner    Email: jturner@irvinecompany.com Copy to:    THE
IRVINE COMPANY LLC    111 Innovation Drive    Irvine, CA 92617    Attention:
General Counsel, Commercial Land Sales    Email: jwallace@irvinecompany.com
And a Copy to:    NOSSAMAN LLP    18101 Von Karman Avenue, Suite 1800    Irvine,
CA 92612    Attention: Kenneth S. Kramer, Esq.    Email: kkramer@nossaman.com
If to Buyer:    SUPER MICRO COMPUTER, INC.    980 Rock Avenue    San Jose, CA
95131    Attention: General Counsel    Email: Roberta@supermicro.com

 

21



--------------------------------------------------------------------------------

Copy to:    COLLIERS PARISH INTERNATIONAL, INC.    450 W. Santa Clara Street   
San Jose, CA 95113    Attention: Michael L. Rosendin, SIOR CCIM/Dion Campisi   
Email: mrosendin@colliersparish.com; dcampisi@colliersparish.com

Any party may from time to time, by written notice to the other as provided
above, designate a different address which shall be substituted for that
specified above. If any notice or other document is sent by mail as aforesaid,
the same shall be deemed served or delivered forty-eight (48) hours after
mailing thereof as above specified. Notice by any other method shall be deemed
served or delivered upon actual receipt at the address or fax number listed
above.

25. Gender and Number. In this Agreement (unless the context requires
otherwise), the masculine, feminine and neuter genders and the singular and the
plural shall be deemed to include one another, as appropriate. If more than one
party executes this Agreement as Buyer, then the obligations and liabilities of
all such parties under this Agreement shall be joint and several.

26. Entire Agreement. This Agreement and its exhibits constitute the entire
agreement between the parties hereto pertaining to the subject matter hereof,
and the final, complete and exclusive expression of the terms and conditions
thereof. Prior agreements, representations, warranties, negotiations and
understandings of the parties hereto, oral or written, express or implied, are
hereby superseded and merged herein.

27. Captions. The captions used herein are for convenience only and are not a
part of this Agreement and do not in any way limit or amplify the terms and
provisions hereof.

28. Governing Law. This Agreement and the exhibits attached hereto have been
negotiated and executed in the State of California and shall be governed by and
construed under the laws of the State of California.

29. OFAC. Neither Buyer nor any its officers, directors, employees,
shareholders, partners, members or other principles is listed as a Specially
Designated National on the list of such persons and entities issued by the U.S.
Treasury Office of Foreign Asset Control.

31. Invalidity of Provisions. If any provision of this Agreement as applied to
either party or to any circumstance shall be adjudged by a court of competent
jurisdiction to be void or unenforceable for any reason, the same shall in no
way affect (to the maximum extent permissible by law) any other provision of
this Agreement, the application of any such provision under circumstances
different from those adjudicated by the court, or the validity or enforceability
of the Agreement as a whole.

32. Amendments. No addition to or modification of any provision contained in
this Agreement shall be effective unless fully set forth in writing and signed
by both Buyer and Seller.

 

22



--------------------------------------------------------------------------------

33. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute but one and the same instrument.

34. No Recordation. Neither Buyer nor Seller shall, without the consent of the
other, record this Agreement, or a short form or memorandum thereof, or take any
other action which would materially and adversely affect the marketability of
Seller’s title to the Property.

35. No Offer. Submission of this Agreement by Seller to Buyer shall not be
deemed an offer by Seller to sell the Property. Seller shall not be bound hereby
in any manner until its delivery to Buyer of an executed copy hereof signed by
Seller, already having been signed by Buyer, and until such delivery Seller
reserves the right to show, offer for sale and sell the Property to other
prospective buyers.

36. Date of Performance. If the date on which any performance required hereunder
falls on a Saturday, Sunday or generally recognized federal or banking holiday,
then such performance shall be required as of the next following business day.

37. Section 1031 Exchange. Buyer or Seller may elect to consummate the
transaction contemplated in this Agreement as to all of the Property or one or
more of the 801, 1791 and/or 1797 Buildings, as part of a so-called like-kind
exchange (the “Exchange”) pursuant to Section 1031 of the Internal Revenue Code
of 1986, as amended (the “Code”). In the event either party so elects, then each
party agrees to cooperate in such exchange, provided that: (a) the Closing shall
not be delayed or affected by reason of the Exchange nor shall the consummation
or accomplishment of the Exchange be a condition precedent or condition
subsequent to either party’s obligations under this Agreement; (b) the Exchange
shall be effected through a qualified intermediary and neither party shall be
required to acquire or hold title to any real property for purposes of
consummating the Exchange; and (c) the party initiating the Exchange shall pay
any additional costs that would not otherwise have been incurred by Buyer or
Seller had the transaction contemplated by this Agreement not been consummated
through the Exchange. Neither party shall, by this Agreement or acquiescence to
the Exchange, have it rights under this Agreement affected or diminished in any
manner, or be responsible for compliance with or be deemed to have warranted to
the other party that the Exchange in fact complies with Section 1031 of the
Code.

IN WITNESS WHEREOF, the parties have executed this Purchase Agreement and Escrow
Instructions as of the date first above written.

SELLER:

 

THE IRVINE COMPANY LLC,

a Delaware limited liability company

By:

 

/s/ Gregory P. Lindstrom

 

Gregory P. Lindstrom

 

Executive Vice President, Corporate Administration

 

23



--------------------------------------------------------------------------------

By:

 

/s/ Douglas G. Holte

    Douglas G. Holte     President, Office Properties

 

CALIFORNIA DIVERSIFIED LLC,

a Delaware limited liability company

By:

 

/s/ Gregory P. Lindstrom

 

Gregory P. Lindstrom

 

Executive Vice President, Corporate Administration

The Irvine Company, Its Authorized Signatory

By:

 

/s/ Douglas G. Holte

 

Douglas G. Holte

 

Senior Vice President

BUYER:

 

SUPER MICRO COMPUTER, INC.,

a Delaware corporation

By:

 

/s/ Robert Aeschliman

 

Robert Aeschliman

 

General Counsel

 

24



--------------------------------------------------------------------------------

The undersigned Escrowholder accepts the foregoing Purchase Agreement and Escrow
Instructions and agrees to act as Escrowholder under this Agreement in strict
accordance with its terms:

FIRST AMERICAN TITLE INSURANCE COMPANY

 

By:

 

 

  Name:  

 

  Title:  

 

Date:  

 



--------------------------------------------------------------------------------

LEGAL DESCRIPTION OF THE PROPERTY

 

EXHIBIT A

to Purchase Agreement



--------------------------------------------------------------------------------

PARCEL A:

PARCEL ONE:

PARCEL 1, AS SHOWN ON THAT CERTAIN PARCEL MAP FILED FOR RECORD IN THE OFFICE OF
THE RECORDER OF THE COUNTY OF SANTA CLARA, STATE OF CALIFORNIA ON JULY 17, 1984
IN BOOK 531 OF MAPS, AT PAGES 43 AND 44, AND AS AMENDED BY CERTIFICATE OF
CORRECTION RECORDED ON DECEMBER 19, 1985 IN BOOK J553, PAGE 848.

PARCEL TWO:

AN EASEMENT FOR STORM DRAINAGE PURPOSES ON, OVER AND UNDER THE FOLLOWING
DESCRIBED PARCEL OF LAND:

BEING THE EASTERLY 20.00 FEET OF THE NORTHERLY 20.00 FEET OF PARCEL 1, AS SHOWN
UPON THAT CERTAIN MAP ENTITLED, “PARCEL MAP” WHICH MAP WAS FILED FOR RECORD IN
THE OFFICE OF THE RECORDER OF THE COUNTY OF SANTA CLARA, STATE OF CALIFORNIA ON
MAY 23, 1983 IN BOOK 513 OF MAPS, AT PAGES 8 AND 9.

PARCEL THREE:

A RIGHT-OF-WAY FOR ALL PURPOSES, OVER AND ACROSS THE FOLLOWING DESCRIBED LAND:

BEGINNING AT AN IRON PIPE DRIVEN IN THE WESTERLY LINE OF THE MILPITAS ROAD AT A
POINT DISTANT NORTH 30° 10’ WEST 6.14 CHAINS FROM THE POINT OF INTERSECTION OF
SAID WESTERLY LINE OF SAID ROAD WITH THE WESTERLY LINE OF THE LAND AND
RIGHT-OF-WAY OF THE SOUTHERN PACIFIC COMPANY; AND RUNNING THENCE SOUTH 59° 35’
WEST 42.45 CHAINS TO A STAKE MARKED F.3 STANDING IN THE WESTERLY LINE OF LANDS
NOW OR FORMERLY OF MRS. JULIA A. FOX AND IN THE EASTERLY LINE OF THE CAYOTE
CHANNEL AS CONDEMNED 150 FEET WIDE, BY THE COUNTY OF SANTA CLARA, AND BEING A
STRIP OF LAND 20 FEET WIDE OF 10 FEET IN EACH SIDE OF THE ABOVE DESCRIBED CENTER
LINE. COURSES TRUE. VARIATED 17  3/4° EAST SURVEYED OCTOBER 1909, BY CHAS.
HERRMANN OF HERMANN BROS., SURVEYORS AND C.E. SAN JOSE, CALIFORNIA, AS GRANTED
BY JULIA A. FOX, ET UX IN DEED RECORDED ON NOVEMBER 10, 1909 IN BOOK 352 OF
DEEDS AT PAGE 71.

 

EXHIBIT A

to Purchase Agreement

1



--------------------------------------------------------------------------------

PARCEL B:

PARCEL ONE:

ALL OF PARCEL 1, AS SHOWN ON THAT CERTAIN MAP ENTITLED PARCEL MAP, BEING ALL OF
LOTS 4 & 5 OF TRACT NO. 7422, ACCORDING TO THE MAP THEREOF RECORDED IN BOOK 511
OF MAPS, AT PAGES 20 THROUGH 23, SANTA CLARA COUNTY RECORDS, WHICH MAP WAS FILED
FOR RECORD IN THE OFFICE OF THE RECORDER OF THE COUNTY OF SANTA CLARA, STATE OF
CALIFORNIA ON MAY 23, 1983, IN BOOK 513 OF MAPS PAGE(S) 8 AND 9.

PARCEL TWO:

AN EASEMENT 24.00 FEET IN WIDTH, FOR THE PURPOSES OF “MUTUAL INGRESS/EGRESS,”
OVER THE SOUTHERLY PORTION OF PARCEL 2, AS SHOWN UPON THAT CERTAIN MAP ENTITLED,
“PARCEL MAP BEING ALL OF LOTS 4 & 5 OF TRACT NO. 7422, ACCORDING TO THE MAP
THEREOF RECORDED IN BOOK 511 OF MAPS AT PAGES 20 THROUGH 23, SANTA CLARA COUNTY
RECORDS,” WHICH MAP WAS FILED FOR RECORD IN THE OFFICE OF THE RECORDER OF THE
COUNTY OF SANTA CLARA, STATE OF CALIFORNIA ON MAY 23, 1983 IN BOOK 513 OF MAPS,
AT PAGES 8 AND 9.

APN: 237-15-189 (Affects: Parcel A) and 237-03-049 (Affects: Parcel B)

PARCEL C:

PARCEL ONE:

ALL OF PARCEL 2, AS SHOWN UPON THAT CERTAIN MAP ENTITLED, “PARCEL MAP BEING ALL
OF LOTS 4 AND 5 OF TRACT NO. 7422, ACCORDING TO THE MAP THEREOF RECORDED IN BOOK
511 OF MAPS AT PAGES 20 THROUGH 23, SANTA CLARA COUNTY RECORDS”, WHICH MAP WAS
FILED FOR RECORD IN THE OFFICE OF THE RECORDER OF THE COUNTY OF SANTA CLARA,
STATE OF CALIFORNIA ON MAY 23, 1983 IN BOOK 513 OF MAPS, AT PAGES 8 AND 9.

PARCEL TWO:

AN EASEMENT 24.00 FEET IN WIDTH FOR THE PURPOSE OF “MUTUAL INGRESS/EGRESS” OVER
THE WESTERLY AND NORTHWESTERLY PORTIONS OF PARCEL 1, AS SHOWN UPON THAT CERTAIN
MAP ENTITLED, “PARCEL MAP BEING ALL OF LOTS 4 AND 5 OF TRACT NO. 7422, ACCORDING
TO THE MAP THEREOF RECORDED IN BOOK 511 OF MAPS, AT PAGES 20 THROUGH 23, SANTA
CLARA COUNTY RECORDS; WHICH MAP WAS FILED FOR RECORD IN THE OFFICE OF THE
RECORDER OF THE COUNTY OF SANTA CLARA, STATE OF CALIFORNIA ON MAY 23, 1983 IN
BOOK 513 OF MAPS, AT PAGES 8 AND 9.

APN: 237-03-077

 

EXHIBIT A

to Purchase Agreement

2



--------------------------------------------------------------------------------

DESCRIPTION OF LEASES

 

EXHIBIT B

to Purchase Agreement



--------------------------------------------------------------------------------

DESCRIPTION OF LEASES

 

  1. Lease dated June 6, 2005, by and between WW/LJ Gateways Ltd., as Landlord,
and Micrus Corporation, as Tenant.

 

  2. Lease dated January 11, 2000, by and between WW & LJ Gateways Ltd., as
Landlord, and Immersion Corporation, as Tenant.

 

  3. First Amendment to Lease dated March 17, 2004, by and between WW & LJ
Gateways, Ltd., as Landlord, and Immersion Corporation, as Tenant.

 

  4. Second Amendment to Lease dated January 15, 2009, by and between The Irvine
Company LLC, as Landlord, and Immersion Corporation, as Tenant.

 

  5. License dated March 30, 2010, by and between Immersion Corporation, as
Licensor, and CAE Healthcare USA, Inc., as Licensee.

 

  6. Consent to License dated as of April 13, 2010, by and among The Irvine
Company LLC, as Landlord, Immersion Corporation, as Tenant, and CAE Healthcare
USA, Inc., as Licensee.

 

EXHIBIT B

to Purchase Agreement



--------------------------------------------------------------------------------

ESCROW GENERAL PROVISIONS

 

EXHIBIT C

to Purchase Agreement



--------------------------------------------------------------------------------

FIRST AMERICAN TITLE INSURANCE COMPANY

 

The parties understand and acknowledge:

 

1. SPECIAL DISCLOSURES:

 

A. DEPOSIT OF FUNDS & DISBURSEMENTS

Unless directed in writing to establish a separate, interest-bearing account
together with all necessary taxpayer reporting information, all funds shall be
deposited in general escrow accounts in a federally insured financial
institution including those affiliated with Escrow Holder (“depositories”). All
disbursements shall be made by Escrow Holder’s check or by wire transfer unless
otherwise instructed in writing. The Good Funds Law (California Insurance Code
12413.1) mandates that Escrow Holder may not disburse funds until the funds are,
in fact, available in Escrow Holder’s account. Wire transfers are immediately
disbursable upon confirmation of receipt. Funds deposited by a cashier’s or
certified check are generally available on the next banking day following
deposit. Funds deposited by a personal check and other types of instruments may
not be available until confirmation from Escrow Holder’s bank which can vary
from 2 to 10 days.

 

B. DISCLOSURE OF POSSIBLE BENEFITS TO ESCROW HOLDER

As a result of Escrow Holder maintaining its general escrow accounts with the
depositories, Escrow Holder may receive certain financial benefits such as an
array of bank services, accommodations, loans or other business transactions
from the depositories (“collateral benefits”). All collateral benefits shall
accrue to the sole benefit of Escrow Holder and Escrow Holder shall have no
obligation to account to the parties to this escrow for the value of any such
collateral benefits.

 

C. MISCELLANEOUS FEES

Escrow Holder may incur certain additional costs on behalf of the parties for
services performed, or fees charged, by third parties. The fees charged by
Escrow Holder for services including, but not limited to, wire transfers,
overnight delivery/courier services, recording fees, notary fees, etc. may
include a mark up over the direct cost of such services to reflect the averaging
of direct, administrative and overhead charges of Escrow Holder for such
services which shall, in no event, exceed $10 for each markup.

 

D. METHOD TO DELIVER PAYOFF TO LENDERS/LIENHOLDERS

To minimize the amount of interest due on any existing loan or lien, Escrow
Holder will deliver the payoff funds to the lender/lienholder in an expeditious
manner as demanded by the lender/lienholder using (a) personal delivery,
(b) wire transfer, or (c) overnight delivery service, unless otherwise directed
in writing by the affected party.

 

2. PRORATIONS & ADJUSTMENTS

The term “close of escrow” means the date on which documents are recorded. All
prorations and/or adjustments shall be made to the close of escrow based on the
number of actual days, unless otherwise instructed in writing.

 

3. CONTINGENCY PERIODS

Escrow Holder shall not be responsible for monitoring contingency time periods
between the parties. The parties shall execute such documents as may be
requested by Escrow Holder to confirm the status of any such periods.

 

4. REPORTS

As an accommodation, Escrow Holder may agree to transmit orders for inspection,
termite, disclosure and other reports if requested, in writing or orally, by the
parties or their agents. Escrow Holder shall deliver copies of any such reports
as directed. Escrow Holder is not responsible for reviewing such reports or
advising the parties of the content of same.

 

5. INFORMATION FROM AFFILIATED COMPANIES

Escrow Holder may provide the parties’ information to and from its affiliates in
connection with the offering of products and services from these affiliates.

 

6. RECORDATION OF DOCUMENTS

Escrow Holder is authorized to record documents delivered through escrow which
are necessary or proper for the issuance of the requested title insurance
policy(ies). Buyer will provide a completed Preliminary Change of Ownership
Report form (“PCOR”). If Buyer fails to provide the PCOR, Escrow Holder shall
close escrow and charge Buyer any additional fee incurred for recording the
documents without the PCOR. Escrow Holder is released from any liability in
connection with same.

 

7. PERSONAL PROPERTY TAXES

No examination, UCC search, insurance as to personal property and/or the payment
of personal property taxes is required unless otherwise instructed in writing.

 

8. REAL PROPERTY TAXES

Real property taxes are prorated based on the most current available tax
statement from the tax collector’s office. Supplemental taxes may be assessed as
a result of a change in ownership or completion of construction. Adjustments due
either party based on the actual new tax bill issued after close of escrow or a
supplemental tax bill will be made by the parties outside of escrow and Escrow
Holder is released of any liability in connection with such adjustments. The
first installment of California real property taxes is due November 1st
(delinquent December 10th) and the second installment is due February 1st
(delinquent April 10th). If a tax bill is not received from the County at least
30 days prior to the due date, buyer should contact the County Tax Collector’s
office and request one. Escrow Holder is not responsible for same.

 

9. CANCELLATION OF ESCROW

(a) Any party desiring to cancel this escrow shall deliver written notice of
cancellation to Escrow Holder. Within a reasonable time after receipt of such
notice, Escrow Holder shall send by regular mail to the address on the escrow
instructions, one copy of said notice to the other party(ies). Unless written
objection to cancellation is delivered to Escrow Holder by a party within 10
days after date of mailing, Escrow Holder is authorized, at its option, to
comply with the notice and terminate the escrow. If a written objection is
received by Escrow Holder, Escrow Holder is authorized, at its option, to hold
all funds and documents in escrow (subject to the funds held fee) and to take no
other action until otherwise directed by either the parties’ mutual written
instructions or a final order of a court of competent jurisdiction. If no action
is taken on this escrow within 6 months after the closing date specified in the
escrow instructions, Escrow Holder’s obligations shall, at its option,
terminate. Upon termination of this escrow, the parties shall pay all fees,
charges and reimbursements due to Escrow Holder and all documents and remaining
funds held in escrow shall be returned to the parties depositing same.

(b) Notwithstanding the foregoing paragraph, Escrow Holder shall have the right
to unilaterally terminate any escrow which is subject to the provisions of the
Equity Purchaser Law (CA Civil Code Section 1695 et seq.) and may return all
documents and funds without any consent by or notice to the buyer.

 

10. CONFLICTING INSTRUCTIONS & DISPUTES

If Escrow Holder becomes aware of any conflicting demands or claims concerning
this escrow, Escrow Holder shall have the right to discontinue all further acts
on Escrow Holder’s part until the conflict is resolved to Escrow Holder’s
satisfaction. Escrow Holder has the right at its option to file an action in
interpleader requiring the parties to litigate their claims/rights. If such an
action is filed, the parties jointly and severally agree (a) to pay Escrow
Holder’s cancellation charges, costs (including the funds held fees) and
reasonable attorneys’ fees, and (b) that Escrow Holder is fully released and
discharged from all further obligations under the escrow. If an action is
brought involving this escrow and/or Escrow Holder, the party(ies) involved in
the action agree to indemnify and hold the Escrow Holder harmless against
liabilities, damages and costs incurred by Escrow Holder (including reasonable
attorneys’ fees and costs) except to the extent that such liabilities, damages
and costs were caused by the negligence or willful misconduct of Escrow Holder.


 

THIS COMPANY CONDUCTS ESCROW BUSINESS UNDER CERTIFICATE OF AUTHORITY

ISSUED BY THE STATE OF CALIFORNIA DEPARTMENT OF INSURANCE.

©2005 First American Title Insurance Company   Page 1 of 2 Pages    Form 1610
(7/5/2006)     

 

 

EXHIBIT C

to Purchase Agreement

1



--------------------------------------------------------------------------------

11. USURY

Escrow Holder is not to be concerned with usury as to any loans or encumbrances
in this escrow and is hereby released of any responsibility and/or liability
therefore.

 

12. AMENDMENTS TO ESCROW INSTRUCTIONS

Any amendment to the escrow instructions must be in writing, executed by all
parties and accepted by Escrow Holder. Escrow Holder may, at its sole option,
elect to accept and act upon oral instructions from the parties. If requested by
Escrow Holder the parties agree to confirm said instructions in writing as soon
as practicable. The escrow instructions as amended shall constitute the entire
escrow agreement between the Escrow Holder and the parties hereto with respect
to the subject matter of the escrow.

 

13. INSURANCE POLICIES

In all matters relating to insurance, Escrow Holder may assume that each policy
is in force and that the necessary premium has been paid. Escrow Holder is not
responsible for obtaining fire, hazard or liability insurance, unless Escrow
Holder has received specific written instructions to obtain such insurance prior
to close of escrow from the parties or their respective lenders.

 

14. COPIES OF DOCUMENTS; AUTHORIZATION TO RELEASE

Escrow Holder is authorized to rely upon copies of documents, which include
facsimile, electronic, NCR, or photocopies as if they were an originally
executed document. If requested by Escrow Holder, the originals of such
documents shall be delivered to Escrow Holder. Escrow Holder may withhold
documents and/or funds due to the party until such originals are delivered.
Documents to be recorded MUST contain original signatures. Escrow Holder may
furnish copies of any and all documents to the lender(s), real estate broker(s),
attorney(s) and/or accountant(s) involved in this transaction upon their
request. Delivery of documents by escrow to a real estate broker or agent who is
so designated in the purchase agreement shall be deemed delivery to the
principal.

 

15. EXECUTION IN COUNTERPART

The escrow instructions and any amendments may be executed in one or more
counterparts, each of which shall be deemed an original, and all of which taken
together shall constitute the same instruction.

 

16. TAX REPORTING, WITHHOLDING & DISCLOSURE

The parties are advised to seek independent advice concerning the tax
consequences of this transaction, including but not limited to, their
withholding, reporting and disclosure obligations. Escrow Holder does not
provide tax or legal advice and the parties agree to hold Escrow holder harmless
from any loss or damage that the parties may incur as a result of their failure
to comply with federal and/or state tax laws. WITHHOLDING OBLIGATIONS ARE THE
EXCLUSIVE OBLIGATIONS OF THE PARTIES. ESCROW HOLDER IS NOT RESPONSIBLE TO
PERFORM THESE OBLIGATIONS UNLESS ESCROW HOLDER AGREES IN WRITING.

 

A. TAXPAYER IDENTIFICATION NUMBER REPORTING

Federal law requires Escrow Holder to report seller’s social security number or
tax identification number (both numbers are hereafter referred to as the “TIN”),
forwarding address, and the gross sales price to the Internal Revenue Service
(“IRS”). To comply with the USA PATRIOT Act, certain taxpayer identification
information (including, but not limited to, the TIN) may be required by Escrow
Holder from certain persons or entities involved (directly or indirectly) in the
transaction prior to closing.

 

Escrow cannot be closed nor any documents recorded until the information is
provided and certified as to its accuracy to Escrow Holder. The parties agree to
promptly obtain and provide such information as requested by Escrow Holder.

 

B. State Withholding & Reporting

Under California law (Rev & Tax Code §18662), a buyer may be required to
withhold and deliver to the Franchise Tax Board (FTB) an amount equal to 3.33%
of the sales price in the case of disposition of California real property
interest (“Real Property”) by either: 1) a seller who is an individual, trust or
estate or when the disbursement instructions authorize the proceeds to be sent
to a financial intermediary of seller; OR 2) a corporate seller that has no
permanent place of business in California immediately after the transfer of
title to the Real Property. Buyer may be subject to a penalty (equal to the
greater of 10% of the amount required to be withheld or $500) for failing to
withhold and transmit the funds to FTB in the time required by law. Buyer is not
required to withhold any amount and will not be subject to penalty for failure
to withhold if: a) the sales price of the Real Property does not exceed
$100,000; b) the seller executes a written certificate under penalty of perjury
certifying that the seller is a corporation with a permanent place of business
in California; OR c) the seller, who is an individual, trust, estate or a
corporation without a permanent place of business in California, executes a
written certificate under penalty of perjury certifying one of the following:
(i) the Real Property was the seller’s or decedent’s principal residence (as
defined in IRC §121); (ii) Real Property being conveyed was last used by the
seller as sellers principal residence within the meaning of IRC §121 (even if
the seller did not meet the two out of the last five years requirement or one of
the special circumstances in IRC §121); (iii) the Real Property is or will be
exchanged for property of like-kind (as defined in IRC §1031) and that the
seller intends to acquire property similar or related in service or use so as to
be eligible for nonrecognition of gain for California income tax purposes under
IRC §1031; (iv) the Real Property has been compulsorily or involuntarily
converted (as defined in IRC §1033) and the seller intends to acquire property
similar or related in service or use so as to be eligible for nonrecognition of
gain for California income tax purposes under IRC §1033; or (v) the Real
Property sale will result in a loss (or net gain not required to be recognized)
for California income tax purposes. Seller is subject to penalties for knowingly
filing a fraudulent certificate for the purpose of avoiding the withholding
laws.

Contact FTB: For additional information regarding California withholding,
contact the Franchise Tax Board at (toll free) 888-792-4900), by e-mail
nrws@ftb.ca.gov; or visit their website at www.ftb.ca.gov.

 

C. FEDERAL WITHHOLDING & REPORTING

Certain federal reporting and withholding requirements exist for real estate
transactions where the seller (transferor) is a non-resident alien, a
non-domestic corporation, partnership, or limited liability company; or a
domestic corporation, partnership or limited liability company controlled by
non-residents; or non-resident corporations, partnerships or limited liability
companies.

 

D. TAXPAYER IDENTIFICATION DISCLOSURE

Federal and state laws require that certain forms include a party’s TIN and that
such forms or copies of the forms be provided to the other party and to the
applicable governmental authorities. Parties to a real estate transaction
involving seller-provided financing are required to furnish, disclose, and
include the other party’s TIN in their tax returns. Escrow Holder is authorized
to release a party’s TINs and copies of statutory forms to the other party and
to the applicable governmental authorities in the foregoing circumstances. The
parties agree to hold Escrow Holder harmless against any fees, costs, or
judgments incurred and/or awarded because of the release of their TIN as
authorized herein.


 

THIS COMPANY CONDUCTS ESCROW BUSINESS UNDER CERTIFICATE OF AUTHORITY

ISSUED BY THE STATE OF CALIFORNIA DEPARTMENT OF INSURANCE.

©2005 First American Title Insurance Company   Page 2 of 2 Pages    Form 1610
(7/5/2006)     

END OF GENERAL PROVISIONS

EXHIBIT C

to Purchase Agreement

2



--------------------------------------------------------------------------------

GRANT DEED

 

EXHIBIT D

to Purchase Agreement



--------------------------------------------------------------------------------

RECORDING

REQUESTED BY:

WHEN RECORDED

MAIL TO:

Attn:                                     

SPACE ABOVE THIS LINE FOR RECORDER’S USE

GRANT DEED

FOR VALUABLE CONSIDERATION, receipt of which is hereby acknowledged, THE IRVINE
COMPANY LLC, a Delaware limited liability company, and CALIFORNIA DIVERSIFIED
LLC, a Delaware limited liability company (collectively, “Grantor”), hereby
grant to                     , a                      (“Grantee”), the real
property in the City of San Jose, County of Santa Clara, State of California
described as follows:

See Exhibit A attached hereto and incorporated herein by reference.

IN WITNESS WHEREOF, Grantor has executed this Grant Deed as of the day of
                    , 20    .

 

THE IRVINE COMPANY LLC, a Delaware limited liability company By:  

 

Title:  

 

By:  

 

Title:  

 

 

CALIFORNIA DIVERSIFIED LLC, a Delaware limited liability company By:  

 

Title:  

 

By:  

 

Title:  

 

“Grantor”

MAIL TAX STATEMENTS TO ADDRESS ABOVE

[acknowledgments on next page]

 

EXHIBIT D

to Purchase Agreement

1



--------------------------------------------------------------------------------

STATE OF CALIFORNIA    )          )    ss.   
COUNTY OF                                             )      

On                                         , 20    , before me,
                                         Notary Public, personally appeared
                                        , who proved to me on the basis of
satisfactory evidence to be the person(s) whose name(s) is/are subscribed to the
within instrument and acknowledged to me that he/she/they executed the same in
his/her/their authorized capacity(ies), and that by his/her/their signature(s)
on the instrument the person(s), or the entity upon behalf of which the
person(s) acted, executed the instrument.

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

WITNESS my hand and official seal.

 

 

NOTARY PUBLIC

 

STATE OF CALIFORNIA    )          )    ss.   
COUNTY OF                                             )      

On                                         , 20    , before me,
                                         Notary Public, personally appeared
                                        , who proved to me on the basis of
satisfactory evidence to be the person(s) whose name(s) is/are subscribed to the
within instrument and acknowledged to me that he/she/they executed the same in
his/her/their authorized capacity(ies), and that by his/her/their signature(s)
on the instrument the person(s), or the entity upon behalf of which the
person(s) acted, executed the instrument.

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

WITNESS my hand and official seal.

 

 

NOTARY PUBLIC



--------------------------------------------------------------------------------

EXHIBIT A TO GRANT DEED

The real property located in the City of San Jose, County of Santa Clarita,
State of California, conveyed hereby is conveyed as follows:

[Insert Legal Description]

SUBJECT TO:

1. Nondelinquent general and special taxes and assessments for the current
fiscal year and any and all unpaid bonds and/or assessments.

2. All covenants, conditions, restrictions, reservations, rights-of-way,
easements and other matters of record or apparent.

 

EXHIBIT A

to Grant Deed

1



--------------------------------------------------------------------------------

Document No.:                             

Recorded:                                      

STATEMENT OF TAX DUE AND REQUEST THAT TAX DECLARATION NOT BE MADE A PART OF THE
PERMANENT RECORD IN THE OFFICE OF THE COUNTY RECORDER (PURSUANT TO SECTION 11932
OF THE REVENUE AND TAXATION CODE).

TO: SANTA CLARA COUNTY RECORDER

Request is hereby made in accordance with the provisions of Section 11932 of
California Revenue and Taxation Code and County of Orange Ordinance Number 2183
that the amount of the tax due not be shown on the original document which
names:

Grantor: THE IRVINE COMPANY LLC, a Delaware limited liability company, and
CALIFORNIA DIVERSIFIED LLC, a Delaware limited liability company

Grantee:                                          
                                            , a
                                         
                                            

The property described in the accompanying document is located in the City of
San Jose, County of Santa Clara, State of California.

I HEREBY DECLARE THAT THE DOCUMENTARY TRANSFER TAX IS $                    .

THE TAX IS COMPUTED ON;

                     FULL VALUE OF PROPERTY CONVEYED

                     FULL VALUE LESS LIENS AND ENCUMBRANCES REMAINING AT TIME OF
SALE

 

 

(Signature of Grantor or Agent Determining Tax) (Firm Name)

NOTE: After the permanent record is made, this form will be affixed to the
conveying document and returned with it.



--------------------------------------------------------------------------------

ASSIGNMENT AND ASSUMPTION OF LEASES

 

EXHIBIT E

to Purchase Agreement



--------------------------------------------------------------------------------

ASSIGNMENT AND ASSUMPTION OF LEASES

This ASSIGNMENT AND ASSUMPTION OF LEASES (this “Assignment”) is made and entered
into as of                             , 2010, by and between THE IRVINE COMPANY
LLC, a Delaware limited liability company, and CALIFORNIA DIVERSIFIED LLC, a
Delaware limited liability company (collectively, “Assignor”), and SUPER MICRO
COMPUTER, INC., a Delaware corporation (“Assignee”).

FOR VALUABLE CONSIDERATION, the receipt and adequacy of which are hereby
acknowledged, Assignor does hereby assign, transfer and set over unto Assignee,
all of Assignor’s right, title, interest, claim and estate as landlord in and to
all lease agreements, occupancy agreements and other similar agreements
regarding that certain real property situated in the City of San Jose, County of
Santa Clara, State of California, and more particularly described in Exhibit A
attached hereto (the “Property”), together with all amendments, supplements,
modifications, extensions and renewals thereof, any and all security deposits
relating thereto, and any and all guarantees of any of the foregoing
(collectively, the “Leases”), including, without limitation, the Leases and
related documents identified on the schedule attached hereto as Exhibit B and
incorporated herein by this reference

Assignee hereby assumes all of the obligations on Assignor’s part to be observed
and performed from and after the date hereof by the landlord under the Leases.
Assignee hereby agrees to indemnify and hold harmless Assignor from and against
any and all liability, claims, loss, costs, damage and expense (including
reasonable attorneys’ fees and costs, and court costs) directly or indirectly
arising out of or related to any breach or default in Assignee’s obligations
under the Leases from and after the date of this Assignment. Assignee’s
obligation to return tenant security deposits shall be limited to the amount of
tenant security deposits actually paid over or credited to Assignee by Assignor
concurrently with this Assignment.

This Assignment shall be construed under and enforced in accordance with the
laws of the State of California.

This Assignment may be relied upon as conclusive proof that each and all of the
Leases have been transferred to Assignee.

This Assignment shall be binding upon Assignor, Assignee and their respective
legal representatives, successors and assigns.

In the event of any action or suit arising out of this Assignment, the
prevailing party shall be entitled to have and recover of and from the other
party all costs and expenses of the action or suit, including reasonable
attorneys’ fees.

This Assignment may be executed in counterparts, each of which shall be deemed
an original, and all of which, together, shall constitute one and the same
instrument.

 

EXHIBIT E

to Purchase Agreement

1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Assignment is made and executed as of the date first
set forth above.

 

“ASSIGNOR”     “ASSIGNEE”

THE IRVINE COMPANY LLC,

a Delaware limited liability company

   

SUPER MICRO COMPUTER, INC.,

a Delaware corporation

By:  

 

    By:  

 

Name:  

 

    Name:  

 

Title:  

 

    Title:  

 

By:  

 

    By:  

 

Name:  

 

    Name:  

 

Title:  

 

    Title:  

 

CALIFORNIA DIVERSIFIED LLC,

a Delaware limited liability company

      By:  

 

      Name:  

 

      Title:  

 

      By:  

 

      Name:  

 

      Title:  

 

     

 

EXHIBIT E

to Purchase Agreement

2



--------------------------------------------------------------------------------

EXHIBIT A TO ASSIGNMENT AND ASSUMPTION OF LEASES

LEGAL DESCRIPTION OF PROPERTY

(To Be Inserted)

 

EXHIBIT E

to Purchase Agreement

3



--------------------------------------------------------------------------------

EXHIBIT B TO ASSIGNMENT AND ASSUMPTION OF LEASES

SCHEDULE OF LEASES AND RELATED DOCUMENTS

 

  1. Lease dated June 6, 2005, by and between WW/LJ Gateways Ltd., as Landlord,
and Micrus Corporation, as Tenant.

 

  2. Lease dated January 11, 2000, by and between WW & LJ Gateways Ltd., as
Landlord, and Immersion Corporation, as Tenant.

 

  3. First Amendment to Lease dated March 17, 2004, by and between WW & LJ
Gateways, Ltd., as Landlord, and Immersion Corporation, as Tenant.

 

  4. Second Amendment to Lease dated January 15, 2009, by and between The Irvine
Company LLC, as Landlord, and Immersion Corporation, as Tenant.

 

  5. License dated March 30, 2010, by and between Immersion Corporation, as
Licensor, and CAE Healthcare USA, Inc., as Licensee.

 

  6. Consent to License dated as of April 13, 2010, by and among The Irvine
Company LLC, as Landlord, Immersion Corporation, as Tenant, and CAE Healthcare
USA, Inc., as Licensee.

 

EXHIBIT E

to Purchase Agreement

4



--------------------------------------------------------------------------------

BILL OF SALE

 

EXHIBIT F

to Purchase Agreement



--------------------------------------------------------------------------------

BILL OF SALE

FOR VALUABLE CONSIDERATION, the receipt and sufficiency of which are hereby
acknowledged THE IRVINE COMPANY LLC, a Delaware limited liability company, and
CALIFORNIA DIVERSIFIED LLC, a Delaware limited liability company (collectively,
“Transferor”), hereby transfer, convey and assign to SUPER MICRO COMPUTER, INC.,
a Delaware corporation (“Transferee”), its successors and assigns forever, all
of Transferor’s right, title and interest in and to all items of personal
property owned by Transferor and located upon and used in connection with that
certain real property, more particularly described in Exhibit A attached hereto
and incorporated herein by this reference (the “Transferred Property”).

Capitalized terms used in this Bill of Sale or the exhibits attached hereto and
not otherwise defined herein shall have the meanings ascribed to them in that
certain Purchase Agreement and Escrow Instructions dated as of             ,
2010, as amended (the “Purchase Agreement”), by and among Transferor, as Seller,
and Transferee, as Buyer. To the extent that this instrument conflicts or is
inconsistent with the terms and conditions of the Purchase Agreement, the terms
and conditions of the Purchase Agreement shall prevail.

1. Transferee hereby accepts the Transferred Property in its current
“AS-IS/WHERE IS” condition “WITH ALL FAULTS” as of the date hereof.

2. This Bill of Sale may be relied upon as conclusive proof that the Transferred
Property has been transferred to Transferee.

3. This Bill of Sale has been prepared, negotiated and executed, and shall be
construed in accordance with, the laws of the State of California.

4. This Bill of Sale shall be binding upon Transferor, Transferee and their
respective legal representatives, successors and assigns.

5. This Bill of Sale may be executed in counterparts, each of which shall be
deemed an original, and all of which, when taken together, shall form a single
original document.

[SIGNATURES ON FOLLOWING PAGE]

 

EXHIBIT F

to Purchase Agreement

1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Bill of Sale has been made and executed as of
                    , 2010.

 

“TRANSFEROR”

THE IRVINE COMPANY LLC,

a Delaware limited liability company

By:  

 

Name:  

 

Title:  

 

By:  

 

Name:  

 

Title:  

 

CALIFORNIA DIVERSIFIED LLC,

a Delaware limited liability company

By:  

 

Name:  

 

Title:  

 

By:  

 

Name:  

 

Title:  

 

 

EXHIBIT F

to Purchase Agreement

2



--------------------------------------------------------------------------------

EXHIBIT A TO BILL OF SALE

LEGAL DESCRIPTION OF PROPERTY

(To Be Inserted)

 

EXHIBIT F

to Purchase Agreement

3



--------------------------------------------------------------------------------

ASSIGNMENT AND ASSUMPTION OF RIGHTS AND PERMITS

 

EXHIBIT G

to Purchase Agreement



--------------------------------------------------------------------------------

ASSIGNMENT AND ASSUMPTION OF RIGHTS AND PERMITS

THIS ASSIGNMENT AND ASSUMPTION OF RIGHTS AND PERMITS (this “Assignment”) is made
by THE IRVINE COMPANY LLC, a Delaware limited liability company, and CALIFORNIA
DIVERSIFIED LLC, a Delaware limited liability company (collectively,
“Assignor”), to SUPER MICRO COMPUTER, INC., a Delaware corporation (“Assignee”).

FOR VALUABLE CONSIDERATION, the receipt and sufficiency of which is hereby
acknowledged, Assignor hereby assigns and transfers unto Assignee: all of
Assignor’s right, title, claim and interest in and under any and all warranties,
guaranties, permits, plans and specifications, approvals, and other rights owned
by Assignor, if any, relating to the ownership and operation of all or any part
of that certain real property described on Exhibit A attached hereto and
incorporated herein by this reference (the “Property”), including all
transferable licenses and permits, certificates of occupancy and all
entitlements and appurtenances relating thereto (collectively, the “Transferred
Rights”). This Assignment is made without recourse or warranty whatsoever.

Assignee hereby accepts the foregoing assignment of the Transferred Rights from
Assignor and hereby assumes all obligations in, to and under the Transferred
Property arising from and after the Closing. Assignee hereby agrees to indemnify
and hold harmless Assignor from and against any and all liability, claims, loss
costs, damage and expense (including reasonable attorneys’ fees and costs, and
court costs) directly or indirectly arising out of or related to any breach or
default in Assignee’s obligations hereunder or under the Transferred Rights,
from and after the date of this Assignment

Capitalized terms used in this Assignment or the exhibits attached hereto and
not otherwise defined herein shall have the meanings ascribed to them in that
certain Purchase Agreement and Escrow Instructions dated as of
                    , 2010, by and between Assignor, as Seller, and Assignee, as
Buyer (the “Purchase Agreement”). To the extent that this instrument conflicts
or is inconsistent with the terms and conditions of the Purchase Agreement, the
terms and conditions of the Purchase Agreement shall prevail.

 

EXHIBIT G

to Purchase Agreement

1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this assignment is made and executed this Assignment as of
                    , 2010.

 

“ASSIGNOR”     “ASSIGNEE”

THE IRVINE COMPANY LLC,

a Delaware limited liability company

   

SUPER MICRO COMPUTER, INC.,

a Delaware corporation

By:  

 

    By:  

 

Name:  

 

    Name:  

 

Title:  

 

    Title:  

 

By:  

 

    By:  

 

Name:  

 

    Name:  

 

Title:  

 

    Title:  

 

CALIFORNIA DIVERSIFIED LLC,

a Delaware limited liability company

      By:  

 

      Name:  

 

      Title:  

 

      By:  

 

      Name:  

 

      Title:  

 

     

 

EXHIBIT G

to Purchase Agreement

2



--------------------------------------------------------------------------------

EXHIBIT A TO ASSIGNMENT AND ASSUMPTION OF RIGHTS AND PERMITS

LEGAL DESCRIPTION OF PROPERTY

(To Be Inserted)

 

EXHIBIT G

to Purchase Agreement

3



--------------------------------------------------------------------------------

NON-FOREIGN AFFIDAVIT

 

EXHIBIT H

to Purchase Agreement



--------------------------------------------------------------------------------

CERTIFICATE OF NON-FOREIGN STATUS

Section 1445 of the Internal Revenue Code of 1986, as amended (the “Code”),
provides that a transferee of a U.S. real property interest must withhold tax if
the transferor is a foreign person. For U.S. tax purposes (including
Section 1445 of the Code), the owner of a disregarded entity (which has legal
title to a U.S. real property interest under local law) will be the transferor
of the property and not the disregarded entity. To inform SUPER MICRO COMPUTER,
INC., a Delaware corporation (“Transferee”), that withholding of tax is not
required upon the disposition of a U.S. real property interest by THE IRVINE
COMPANY LLC, a Delaware limited liability company, and CALIFORNIA DIVERSIFIED
LLC, a Delaware limited liability company (collectively, “Transferor”), the
undersigned hereby certifies the following on behalf of Transferor:

 

  1. Transferor is not a foreign corporation, foreign partnership, foreign
trust, or foreign estate (as those terms are defined in the Code and Income Tax
Regulations);

 

  2. Transferor is not a disregarded entity as defined in §1.1445-2(b)(2)(iii)
of the Income Tax Regulations;

 

  3. The U.S. employer identification numbers of Transferor are:

The Irvine Company LLC:                                 

California Diversified LLC:                               

 

  4. Transferor’s office address is:

The Irvine Company LLC

111 Innovation Drive

Irvine, CA 92671

Transferor understands that this certification may be disclosed to the Internal
Revenue Service by Transferee and that any false statement contained herein
could be punished by fine, imprisonment, or both.

[Signature Page Follows]

 

EXHIBIT H

to Purchase Agreement

1



--------------------------------------------------------------------------------

Under penalty of perjury I declare that I have examined this certification and
to the best of my knowledge and belief it is true, correct, and complete, and I
further declare that I have authority to sign this document on behalf of
Transferor.

Executed as of                     , 2010

 

“TRANSFEROR”

THE IRVINE COMPANY LLC,

a Delaware limited liability company

By:  

 

Name:  

 

Title:  

 

By:  

 

Name:  

 

Title:  

 

CALIFORNIA DIVERSIFIED LLC,

a Delaware limited liability company

By:  

 

Name:  

 

Title:  

 

By:  

 

Name:  

 

Title:  

 

 

EXHIBIT H

to Purchase Agreement

2



--------------------------------------------------------------------------------

ENTRY PERMIT

 

EXHIBIT I

to Purchase Agreement



--------------------------------------------------------------------------------

ENTRY PERMIT

(Not valid unless signed by both parties)

THIS ENTRY PERMIT is made as of                     , 200    , by and between
THE IRVINE COMPANY LLC, a Delaware limited liability company and CALIFORNIA
DIVERSIFIED LLC, a Delaware limited liability company (hereinafter collectively,
“Irvine”), and SUPER MICRO COMPUTER, INC., a Delaware corporation (hereinafter
“Licensee”).

R E C I T A L S

A. Irvine and Licensee intend to execute or have executed a Purchase Agreement
and Escrow Instructions (the “Agreement”) concerning certain real property owned
by Irvine in the City of San Jose, County of Santa Clara, State of California,
depicted on EXHIBIT A attached hereto (herein, the “Property”):

B. Licensee desires to come on the Property prior to its purchase thereof for
the purpose of inspecting the same, conducting soils, engineering and other
tests, surveys and such other activities Irvine may expressly authorize in
writing from time to time.

NOW, THEREFORE, the parties hereto agree as follows:

1. License to Enter Property. Irvine hereby grants to Licensee a nonexclusive
license and permission to enter upon the Property for the purposes set forth
above and for no other purpose, subject to Licensee’s strict compliance with all
the terms of this ENTRY PERMIT; provided, that Licensee’s uses of the Property
permitted hereunder shall not interfere with the reasonable use and enjoyment
thereof by Irvine or any lessees, occupants or persons claiming through or under
Irvine. Licensee shall not permit any other party, except Licensee’s duly
authorized employees, agents and independent contractors, to enter or use the
Property during the term of this Entry Permit without Irvine’s prior consent.
Notwithstanding anything to the contrary in this Entry Permit, (a) if Licensee
desires to undertake any inspection, investigation or testing of the Property
with respect to the presence of hazardous or toxic substances or any substance
which requires investigation or remediation under any federal, state or local
statute, regulation, ordinance, order, action or policy, Licensee shall perform
such inspections, investigations or tests using only environmental engineers or
consultants approved by Irvine and pursuant to a work plan approved by Irvine,
and (b) if Licensee desires to perform soils borings, groundwater sampling or
other intrusive testing of any type, Licensee shall perform such work only using
contractors approved by Irvine and pursuant to a work plan approved by Irvine.

2. Government Regulations and Other Obligations of Licensee. Licensee shall
obtain at its sole cost and expense all governmental permits and authorizations
of whatever nature required by any and all applicable governmental agencies for
Licensee’s use of the Property. If requested, Licensee will furnish Irvine
evidence of such permits and authorizations. While on the Property, Licensee
will comply and will cause Licensee’s contractors and Licensee’s and its
respective employees, invitees, representatives, agents and subcontractors and
any other parties directly or indirectly employed by any of the foregoing or for
whose acts any of the foregoing may be liable (collectively, “Representatives”)
on the Property to comply with all applicable governmental laws and regulations.
All persons who enter upon the Property pursuant to this Entry Permit do so at
their own risk, and shall comply with any and all instructions and directions of
Irvine. Licensee shall cause such persons to observe strict fire and smoking
precautions, and shall ensure that no fires are lighted on the Property and that
no firearms or intoxicating liquor shall be carried onto the Property by any
persons entering thereon pursuant hereto.

 

EXHIBIT I

to Purchase Agreement

1



--------------------------------------------------------------------------------

3. Special Notice. Irvine shall have no duty to inspect the Property to which
this Entry Permit applies and shall have no duty to warn any person of any
latent or patent defect, condition or risk that may exist in the Property or
that might be incurred in the exercise of the rights granted herein.

4. Maintenance and Condition of Property. During the term of this Entry Permit,
Licensee will be responsible for any damage done to the Property during such
term by Licensee or its Representatives and, upon departing from or being
required to vacate the Property, will pay the costs of repairing and restoring
the Property and every portion thereof to at least as good condition as existed
prior to Licensee’s entry onto the Property. Licensee agrees to pay all utility
charges, if any, allocable to its use of the Property.

5. No Construction or Signs without Permission. No structure, signs or other
improvement of any kind shall be constructed and no grading or moving of earth
(other than customary soils or subsoils, drainage or other engineering tests)
shall be undertaken on the Property by Licensee or its Representatives without
the express prior permission of Irvine in each case, which approval may be
withheld in Irvine’s sole discretion, and then only pursuant to plans,
specifications and proposed location thereof specifically approved by Irvine in
each case. No approval by Irvine of any plans or specifications shall be deemed
to constitute an approval of architectural or engineering design or to be a
representation or warranty by Irvine as to the adequacy or sufficiency of such
plans and specifications or the improvements or grading contemplated thereby for
any use or purpose; but such approval shall merely be the consent of Irvine as
required hereunder in connection with Licensee’s performance of said
construction and/or grading operation. Irvine by approving such plans and
specifications assumes no responsibility or liability for any defect in any
improvements constructed or grading done on the basis of such plans and
specifications. At Irvine’s option, all such improvements made by Licensee shall
either become the sole property of Irvine upon expiration or termination of this
Entry Permit, without the payment of any consideration to Licensee, or shall be
removed by Licensee at its sole cost and expense, and the Property shall be
fully restored to its original condition. Upon completion of any approved
grading, excavation or any test boring site, any exposed openings shall be
backfilled, and compacted, any improvements or landscaping which has been
damaged by Licensee or its Representatives shall be fully restored to its
original condition, and any disturbed ground shall be leveled to its prior
condition. Licensee shall cause all of its activities hereunder to be performed
in a safe manner and shall not cause to exist any dangerous or unsightly
condition.

 

EXHIBIT I

to Purchase Agreement

2



--------------------------------------------------------------------------------

6. Liens. Licensee shall not suffer or permit to be enforced against the
Property, or any part thereof, any mechanics’, materialmen’s, contractors’ or
subcontractors liens or any claim for damage arising from the work of any
construction, excavation, survey, tests, grading, repair, restoration,
replacement or improvement, or any other work, performed by Licensee or its
Representatives, but Licensee shall pay or cause to be paid all of said liens,
claims or demands before any action is brought to enforce the same against the
Property. Licensee expressly agrees to indemnify, defend and hold harmless
Irvine, all of the other “Indemnitees” (as that term is defined below), and the
Property free from all liability for any and all such liens, claims and demands,
together with reasonable attorneys’ fees and all costs and expenses in
connection therewith. Notwithstanding anything to the contrary set forth above,
if Licensee shall in good faith contest the validity of any such lien, claim or
demand, then Licensee shall, at its expense, defend itself and the Indemnitees
against the same and shall pay and satisfy any adverse judgment that may be
rendered thereon before any enforcement thereof against Irvine or the Property,
but only upon the condition that if any Indemnitee shall so require, Licensee
shall procure and record or furnish to Irvine a surety bond or other acceptable
security satisfactory to Irvine in an amount at least equal to such contested
lien, claim or demand indemnifying the Indemnitees against liability for the
same, and holding the Property free from the effect of any such lien or claim.
Irvine reserves the right at any time and from time to time to post and maintain
on said Property, or any portion thereof or improvement thereon, such notices of
non-responsibility or otherwise as may be necessary to protect the Indemnitees
against liability for all such liens and claims.

7. Notices of Nonresponsibility. Upon request of Irvine at any time and from
time to time, Licensee shall at Licensee’s sole expense post on the Property and
record in the Office of the Recorder, Santa Clara County, California, a notice
or notices of nonresponsibility in the form provided and executed by Irvine.
Said posting and recordation of a notice shall occur no later than three
(3) days after Licensee’s receipt of such notice from Irvine. Licensee hereby
agrees to indemnify, defend and hold harmless Irvine and the Property from any
liability, claim, damage, loss, cost or expense, including without limitation
reasonable attorneys’ fees, arising from or related to a failure of Licensee to
properly post and record each such notice in accordance with the provisions of
this Paragraph 7 and all applicable laws and regulations.

8. Irvine Not Liable. Licensee shall indemnify, defend and hold Irvine and each
of its divisions, subsidiaries, members, partners and affiliates, and all of
their respective employees, officers, shareholders, directors, agents,
representatives, and professional consultants and all of their respective
successors and assigns (collectively, the “Indemnitees”) harmless from and
against any loss, damage, injury, accident, fire or other casualty, liability,
claim, cost or expense (including but not limited to, attorneys’ fees) of any
kind or character to any person or property, including the property of the
Indemnitees, (collectively, the “Claims”) arising from, relating to or caused
by, with or without fault (a) any use or misuse of the Property or other
property surrounding the Property by Licensee or its Representatives, (b) any
act or omission of Licensee or any of its Representatives, (c) any death, bodily
injury, property damage, accident, fire or other casualty to or involving
Licensee or its Representatives and its or their property, (d) any violation or
alleged violation by Licensee or its Representatives of any law, ordinance or
regulation now or hereafter enacted, (e) the failure of Licensee to maintain the
Property in a safe condition, (f) any loss or theft whatsoever of any property
or anything placed or stored by Licensee or its Representatives on or about the
Property, (g) any breach by Licensee of any provision of this Entry Permit, and
(h) any enforcement of Irvine of any provision of this Entry Permit and any cost
of removing Licensee or any Representative from the Property or restoring the
same as provided herein; provided, however, that no Indemnitee shall be entitled
to indemnification hereunder to the extent any such Claim is ultimately
established by a court of competent jurisdiction to have been caused solely by
the gross negligence or willful misconduct of such Indemnitee (and the acts or
failures to act of any consultant, contractor, or other agent or representative
shall not be attributed to such Indemnitee). Licensee, as a material part of the
consideration of this Entry Permit, hereby releases the Indemnitees from and
waives all claims or demands against Irvine and the other Indemnitees for any
such loss, damage or injury of Licensee or Licensee’s property. The foregoing
release, waiver, indemnity and obligation to defend and hold harmless shall
apply to a claim or action brought by a private party or by a governmental
agency or entity under any statute or common law now in effect, and to any loss,
damage, injury, accident, fire or other casualty, liability, claim, cost or
expense of any kind or character incurred directly by Irvine or any Indemnitee
or their property, as well as by Licensee or any third party or their property.
If any action or proceeding shall be brought against any Indemnitee alleging any
facts or circumstances for which Licensee is to provide indemnification and/or
defense, Licensee shall, upon notice from the Indemnitee, defend the same at its
expense by counsel approved in writing by such Indemnitee. The indemnity
provided by Licensee in favor of the Indemnitees in this Entry Permit shall not
require payment as a condition precedent, and a finding of liability or an
obligation to indemnify shall not be a condition precedent to the duty to
defend.

 

EXHIBIT I

to Purchase Agreement

3



--------------------------------------------------------------------------------

LICENSEE ACKNOWLEDGES THAT IT HAS BEEN ADVISED BY ITS LEGAL COUNSEL AND IS
FAMILIAR WITH THE PROVISIONS OF CALIFORNIA CIVIL CODE SECTION 1542, WHICH
PROVIDES AS FOLLOWS:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”

LICENSEE BEING AWARE OF SAID CODE SECTION, HEREBY EXPRESSLY WAIVES ANY RIGHT IT
MAY HAVE THEREUNDER, AS WELL AS UNDER ANY OTHER STATUTE OR COMMON LAW PRINCIPLE
OF SIMILAR EFFECT.

9. Irvine Payment of Claims. In addition to and not in limitation of Irvine’s
other rights and remedies under this Entry Permit, should Licensee fail within
ten (10) days of a written request from Irvine either (a) to pay and discharge
any lien or claim arising out of Licensee’s use of the Property or to have
bonded around such liens or claims as provided above in Paragraph 6, or (b) to
indemnify and defend the Indemnitees from and against any Claim as provided
above in Paragraph 8, then in any such case Irvine may, at its option, pay any
such lien or claim or settle or discharge any action therefor or satisfy any
judgment thereon, and all costs, expenses and other sums incurred by Irvine in
connection therewith (including but not limited to reasonable attorneys’ fees)
shall be paid to Irvine by Licensee upon written demand, together with interest
thereon at the maximum contract rate permitted by law from the date incurred or
paid until repaid and any default either in such initial failure to pay or
subsequent repayment to Irvine shall at Irvine’s option constitute a breach
under this Entry Permit.

 

EXHIBIT I

to Purchase Agreement

4



--------------------------------------------------------------------------------

10. Insurance.

(a) Liability Coverage. Prior to and at all times after initially entering upon
the Property for any purpose, Licensee shall at its sole expense maintain with a
reputable company or companies acceptable to Irvine, (i) a policy or policies of
commercial general liability insurance with respect to the Property and the
operations of or on behalf of Licensee on or about the Property, including but
not limited to owned and non-owned automobile (vehicle) liability, personal
injury, blanket contractual, broad form property damage and product/completed
operations liability coverage for not less than One Million Dollars
($1,000,000.00) combined single limit bodily injury, death and property damage
liability per occurrence, or the current limit of liability carried, whichever
is greater, and (ii) workers compensation insurance in an amount required by
law, together with employers liability, with a Waiver of Subrogation endorsement
by the insurance carrier as respects Irvine and TIC.

(b) Irvine Named. Licensee shall provide that the policy of insurance required
above shall be primary and shall name Irvine as an additional insured, as
indicated below, and shall apply severally to Irvine and Licensee, with the
provision that any other insurance carried by Irvine shall be noncontributing.
Such policy shall contain a provision that the naming of an additional insured
shall not negate any right the additional insured would have had as claimant
under the policy if not so named. For purposes of naming Irvine as an additional
insured, the following provision shall be included within each applicable
policy: “It is understood and agreed that coverage afforded by this Policy shall
also apply to The Irvine Company LLC, a Delaware limited liability company, and
each of its officers, directors, agents, employees, divisions, subsidiaries,
members, partners and affiliated companies as additional insureds, but only with
respect to legal liability or claims caused by, arising out of or resulting from
the acts or omissions of the named insured or of others performing acts on
behalf of the named insured or the ownership or development of the project
referred to as [[insert name and location of project]].”

(c) Form and Procedures. Any policies or certificates of insurance required
under the provisions of this Section must contain an endorsement or provision
that not less than thirty (30) days’ prior written notice be given to Irvine
prior to cancellation or reduction of coverage or amount of such policy. A
certificate issued by the insurance carrier of each policy of insurance required
to be maintained by Licensee, stating the limits and other provisions required
hereunder and in a form reasonably acceptable to Irvine, shall be delivered to
Irvine prior to Licensee entering upon the Property for any purpose, and
thereafter not later than thirty (30) days prior to the expiration of the term
of each such policy. Any policies required hereunder may be made a part of a
blanket policy of insurance, so long as such blanket policy contains all of the
provisions required herein and does not in any way reduce the coverage, impair
the rights of Irvine or TIC hereunder or negate the requirements of Entry
Permit.

 

EXHIBIT I

to Purchase Agreement

5



--------------------------------------------------------------------------------

11. Termination and Remedies. Unless otherwise specifically agreed to by Irvine
and Licensee, the right of entry granted by this Entry Permit shall terminate on
the first to occur of (a) the "Approval Date" under the Purchase Agreement and
Escrow Instructions, or (b) the termination of (or the termination of
negotiations of) any Purchase Agreement and Escrow Instructions executed (or to
be executed) by Irvine, as Seller, and Licensee, as Buyer, concerning Licensee’s
acquisition of the Property. In addition, if Licensee shall be in breach of any
of its obligations under this Entry Permit or the Agreement, Irvine shall have
the right to terminate this Entry Permit by written notice to Licensee. Licensee
acknowledges that this is solely an Entry Permit in the nature of a license and
that Licensee has no rights as an owner, purchaser or tenant by virtue hereof.
Upon termination of this Entry Permit, Licensee shall promptly vacate the
Property and Irvine may reenter and take exclusive possession of the Property
and remove all persons or things therefrom, without legal process to the maximum
extent permitted by law, or by such legal process as Irvine may deem
appropriate. In the event of termination hereof due to a breach or threatened
breach by Licensee of any provision hereunder, Irvine may seek any remedy
available at law or in equity, including but not limited to a suit for damages
for any compensable breach or noncompliance herewith or an action for specific
performance or injunction. All remedies provided herein or by law or equity
shall be cumulative and not exclusive. No termination or expiration of this
Entry Permit shall relieve Licensee of its obligations to perform those acts
required to be performed either prior to or after its termination.

12. Waiver of Jury Trial. IRVINE AND LICENSEE EACH ACKNOWLEDGES THAT IT IS AWARE
OF AND HAS HAD THE ADVICE OF COUNSEL OF ITS CHOICE WITH RESPECT TO ITS RIGHTS TO
TRIAL BY JURY, AND EACH PARTY DOES HEREBY EXPRESSLY AND KNOWINGLY WAIVE AND
RELEASE TO THE EXTENT NOW OR HEREAFTER PERMITTED BY LAW ALL SUCH RIGHTS TO TRIAL
BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY EITHER PARTY HERETO
AGAINST THE OTHER (AND/OR AGAINST ITS OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, OR
SUBSIDIARY OR AFFILIATED ENTITIES) ON OR WITH REGARD TO ANY MATTERS WHATSOEVER
ARISING OUT OF OR IN ANY WAY CONNECTED WITH THIS ENTRY PERMIT, LICENSEE’S USE OR
OCCUPANCY OF THE PROPERTY, AND/OR ANY CLAIM OF INJURY OR DAMAGE.

 

   

 

   

 

         

 

   

 

          Irvine’s Initials     Licensee’s Initials      

13. Irvine Inspection. Irvine and any authorized representative, employee, agent
or independent contractor, shall be entitled to enter and inspect the Property
or any portion thereof or improvements or work of Licensee thereon at any time
and from time to time.

14. Assignability. This Entry Permit may not be assigned, whether voluntarily or
by operation of law, and Licensee shall not permit the use of the Property, or
any part thereof, except in strict compliance with the provisions hereof, and
any attempt to do so shall be null and void.

 

EXHIBIT I

to Purchase Agreement

6



--------------------------------------------------------------------------------

15. Cost of Enforcement. In the event any declaratory or other legal or
equitable action is instituted between Irvine and Licensee in connection with
this Entry Permit or the subject matter hereof, then the prevailing party shall
be entitled to receive from the losing party all of its costs and expenses,
including court costs and reasonable attorneys’ fees.

16. Notices. Any notice, request, demand, consent, approval or other
communication required or permitted hereunder or by law shall be validly given
or made only if in writing and delivered in person or by independent courier
service to the other party at the address(es) below, or deposited in the United
States mail, duly certified or registered (return receipt requested), postage
prepaid, and addressed to the party for whom intended, as follows:

 

If to Seller:   THE IRVINE COMPANY LLC        

 

       

 

       

 

        Attention:  

 

        Fax No.:  

 

     

Copy to:   THE IRVINE COMPANY LLC   Commercial Land Sales Division   111
Innovation Drive   Irvine, CA 92617   Attention: General Counsel, Commercial
Land Sales   Fax No.: (949) 720-2380 If to Buyer:   [To the address below
Buyer’s signature block]

Notice may also be given by facsimile transmission to any party at the
respective fax number given above, marked “RUSH - PLEASE DELIVER IMMEDIATELY.”
Any party may from time to time, by written notice to the other as provided
above, designate a different address which shall be substituted for that
specified above. If any notice or other document is sent by mail as aforesaid,
the same shall be deemed served or delivered forty-eight (48) hours after
mailing thereof as above specified. Notice by any other method shall be deemed
served or delivered upon actual receipt at the address or fax number listed
above.

17. Miscellaneous. This instrument and the Purchase Agreement and Escrow
Instructions constitute the entire agreement between the parties hereto
pertaining to the subject matter hereof and all prior and contemporaneous
agreements, representations and understandings of the parties hereto, oral or
written, are hereby superseded and merged herein. No supplement, modification or
amendment of this Entry Permit shall be binding unless in writing and executed
by the parties hereto. No waiver of any of the provisions of this Entry Permit
shall be deemed or shall constitute a waiver of any other provisions, whether or
not similar, nor shall any waiver be a continuing waiver. No waiver shall be
binding unless executed in writing by the party making the waiver. This Entry
Permit shall be construed and enforced in accordance with, and governed by, the
laws of the State of California. The headings of this Entry Permit are for
purposes of reference only and shall not limit or define the meaning of the
provisions hereof. This Entry Permit may be executed in any number of
counterparts, each of which shall be an original and all of which shall
constitute one and the same instrument. Neither this Entry Permit nor a short
form memorandum or assignment hereof shall be filed or recorded in any public
office and any attorneys’ fees or other costs incurred in clearing such cloud on
title to the Property shall be Licensee’s responsibility. If more than one party
executes this Entry Permit as Licensee, then the obligations and liabilities of
all such parties shall be joint and several.

 

EXHIBIT I

to Purchase Agreement

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Entry Permit as of the
date first above written.

 

“IRVINE”     “LICENSEE”

THE IRVINE COMPANY LLC,

a Delaware limited liability company

   

SUPER MICRO COMPUTER, INC.,

a Delaware corporation

By:  

 

    By:  

 

Name:  

 

    Name:  

 

Title:  

 

    Title:  

 

By:  

 

    By:  

 

Name:  

 

    Name:  

 

Title:  

 

    Title:  

 

CALIFORNIA DIVERSIFIED LLC,

a Delaware limited liability company

   

ADDRESS FOR NOTICE:

 

     

 

By:  

 

   

 

Name:  

 

    Attn:  

 

Title:  

 

      By:  

 

      Name:  

 

      Title:  

 

     

 

EXHIBIT I

to Purchase Agreement

8



--------------------------------------------------------------------------------

DEPICTION OF PROPERTY

 

EXHIBIT A

to Entry Permit



--------------------------------------------------------------------------------

SCHEDULE OF DILIGENCE DOCUMENTS

 

EXHIBIT J

to Purchase Agreement



--------------------------------------------------------------------------------

DUE DILIGENCE LIST

 

1. Leases:

 

  a. Lease dated June 6, 2005, by and between WW/LJ Gateways Ltd. as Landlord,
and Mircus Corporation, as Tenant.

 

  b. Lease dated January 11, 2000, by and between WW & LJ Gateways Ltd., as
Landlord, and Immersion Corporation, as Tenant.

 

  c. First Amendment to Lease dated March 17, 2004, by and between WW & LJ
Gateways, Ltd., as Landlord, and Immersion Corporation, as Tenant.

 

  d. Second Amendment to Lease dated January 15, 2009, by and between The Irvine
Company LLC, as Landlord, and Immersion Corporation, as Tenant.

 

2. County of Santa Clara Secured Property Tax Bill Fiscal Year 2009-2010 for
Parcel Nos. 237-03-077, 237-03-049, and 237-15-189.

 

3. Current Rent Roll.

 

4. List of PG&E Accounts for Fox Properties.

 

5. Equipment List for Fox Properties, dated April 19, 2010.

 

6. HVAC Service History for 1797 Fox Drive, 1781-1785 Fox Drive, 801-821 Fox
Lane, as of April 12, 2010, prepared by Aircom Mechanical Inc.

 

7. Roof Report for 1797 Fox Drive, 1781-1785 Fox Drive, and 801-821 Fox Lane,
prepared by Irvine Company Roof Consulting Department, dated March 8, 2010.

 

8. Fire Alarm and Life Safety Inspection Certificates for 1797 Fox Drive and
1781-1785 Fox Drive, inspected April 13, 2009, prepared by Security Signal
Devices, Inc. – Anaheim; 801-821 Fox Lane, inspected April 20, 2009, prepared by
Security Signal Devices, Inc. – Anaheim.

 

9. HVAC Survey Report for 821 Fox Lane.

 

10. 1983 Base Building Drawings, City Permit Set and As-Builts, for 1797 Fox
Drive and 1781-1785 Fox Drive.

 

11. 1999 Voluntary Seismic Retrofit Drawings, Structural Set by JS Dyer, for
1797 Fox Drive, 1781-1785 Fox Drive, and 801-821 Fox Lane.

 

EXHIBIT J

to Purchase Agreement

1



--------------------------------------------------------------------------------

12. 2005 Asbestos Surveys for 1797 Fox Drive, 1781-1785 Fox Drive, and 801-821
Fox Lane; 2006 Supplemental Asbestos Survey for 1781 Fox Drive.

 

13. 1995 Allstate Tenant Improvement Plans, City Permit Set, for 1797 Fox Drive.

 

14. 1995 Allstate HVAC Upgrade Plans, City Permit Set, for 1797 Fox Drive.

 

15. 2001 Allstate Tenant Improvement Plans, City Permit Set, for 1797 Fox Drive.

 

16. 2005 Spec Improvement Plans, City Permit Set and As-Builts, for 1797 Fox
Drive.

 

17. 2005 Permit Cards for Spec Improvement for 1797 Fox Drive.

 

18. 1984 Compath National/Hutton I Tenant Improvement Plans, City Permit Set,
for 1781-1785 Fox Drive.

 

19. 1992 Intel Tenant Improvement Plans, City Permit Set, for 1781-1785 Fox
Drive.

 

20. 1993 Wafernet Inc. Tenant Improvement Plans, City Permit Set, for 1781-1785
Fox Drive.

 

21. 2003 Spec Improvement Plans, City Permit Set, for 1781-1785 Fox Drive.

 

22. 2004 Kanematsu USA Inc. Tenant Improvement Plans, City Permit Set, for
1781-1785 Fox Drive.

 

23. 2004 Permit Cards for Spec Improvement for 1781 Fox Drive.

 

24. 2004 Permit Cards for Kanematsu USA Inc. Tenant Improvement for 1781-1785
Fox Drive.

 

25. 1999 Asante Tenant Improvement Plans, City Permit Set, for 801-821 Fox Lane.

 

26. 2005 Micrus Tenant Improvement Plans, City Permit Set, As-Builts, CAD, for
801-821 Fox Lane.

 

27. 2007 Immersion Tenant Improvement Plans, City Permit Set and As-Builts, for
801-821 Fox Lane.

 

28. 2008 Immersion Tenant Improvement Plans, City Permit Set, As-Builts, CAD,
for 801-821 Fox Lane.

 

29. 2009 HVAC Replacement Plans, City Permit Set, for 821 Fox Lane.

 

30. 2005 Air Clearance Letter for Micrus for 821 Fox Lane.

 

31. 2000 Permit Cards for Immersion Tenant Improvement for 801-821 Fox Lane.

 

EXHIBIT J

to Purchase Agreement

2



--------------------------------------------------------------------------------

32. 2006 Permit Cards for Micrus Tenant Improvements for 801-821 Fox Lane.

 

33. 2008 Permit Cards for HVAC Replacement for 801-821 Fox Lane.

 

34. 2009 Permit Cards for Immersion Tenant Improvements for 801-821 Fox Lane.

 

35. 1997 ALTA Survey for Properties.

 

36. 1997 Phase I Environmental Site Assessment for Properties.

 

37. 1997 Land Title Survey Drawings for 1797 Fox Drive, 1781-1785 Fox Drive, and
801-821 Fox Lane.

 

38. 1997 ADA Compliance Survey for Properties.

 

EXHIBIT J

to Purchase Agreement

3



--------------------------------------------------------------------------------

ESTOPPEL CERTIFICATE

 

EXHIBIT K

to Purchase Agreement



--------------------------------------------------------------------------------

ESTOPPEL CERTIFICATE

Tenant Name

 

 

        

 

        

 

        

 

         Attention:   

 

        

 

Re: Lease (the “Lease”) between                                          
       , as landlord (“Landlord”) or its assignees, and
                                        , as Tenant (“Tenant”), dated
            , for certain premises as further described in the Lease (the
“Premises”) located upon real property in the City of San Jose, County of Santa
Clara, State of California, as further described in the Lease (the “Property”),
as amended by the following amendments: [List, if any]
                                .

Ladies and Gentlemen:

Tenant understands that SUPER MICRO COMPUTER, INC., a Delaware corporation
(“Buyer”), intends to purchase the Property from
                                         a
                                         (“Seller”). If Seller is different from
the Landlord referenced above, Seller has succeeded, or will succeed, to the
interest of Landlord under the Lease. Tenant presently leases the Premises
pursuant to the Lease, and, in connection with the foregoing, Tenant does hereby
certify to Buyer and Seller, and their respective successors and assigns, as
follows:

(a) The Lease is in full force and effect; there are no amendments or
modifications of any kind to the Lease except those identified above;

(b) Tenant acknowledges that the initial term of the Lease commenced on
                    , and shall expire on                     , unless sooner
terminated in accordance with the terms of the Lease, and Tenant has no option
to renew or extend the lease term, except as set forth in the Lease;

(c) A security deposit in the amount of              has been given by Tenant
under the terms of, or with respect to, the Lease;

(d) No event of default or breach by Landlord exists under the Lease, and no
facts or circumstances exist that, with the giving of notice or the passage of
time, would constitute a default under the Lease;

(e) Tenant is in full and complete possession of the Premises and has accepted
the Premises, pursuant to the terms and provisions of the Lease;

 

EXHIBIT K

to Purchase Agreement

1



--------------------------------------------------------------------------------

(f) The current monthly base rent under the Lease is                  and has
been paid by Tenant through             , 20    ;

(g) Tenant is current with respect to, and is paying the full rent and other
charges stipulated in the Lease (including, without limitation, operating
expenses) with no offsets, deductions, defenses or claims, and Tenant has not
prepaid any rent or other amounts to Landlord more than one month in advance

(h) The current monthly amount of estimated operating expenses payable under the
Lease is                 ;

(i) The undersigned representative of Tenant is duly authorized and fully
qualified to execute this instrument on behalf of Tenant thereby binding Tenant;

(j) There has not been any assignment by Tenant of the Lease, or any rights
therein, to any party;

Tenant understands and acknowledges that Buyer has entered into an agreement to
purchase the Property, and is relying upon the statements contained herein in
connection with such purchase of the Property.

IN WITNESS WHEREOF, Tenant has executed this instrument as of
                    , 20    .

 

TENANT Name of Tenant By:  

 

Name:  

 

Title:  

 

 

EXHIBIT K

to Purchase Agreement

2